EXHIBIT 10.24

 

 

 

SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

 

DATED AS OF SEPTEMBER 2, 2008

 

AMONG

 

ROCK-TENN FINANCIAL, INC.,

AS BORROWER,

 

ROCK-TENN CONVERTING COMPANY,

AS SERVICER,

 

THE LIQUIDITY BANKS FROM TIME TO TIME PARTY HERETO,

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

AS NIEUW AMSTERDAM AGENT,

 

AND

 

SUNTRUST ROBINSON HUMPHREY, INC.,

AS TPF AGENT AND ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I. THE ADVANCES    2 Section 1.1    Credit Facility    2
Section 1.2    Increases    2 Section 1.3    Decreases    3 Section 1.4   
Deemed Collections; Borrowing Limit    3 Section 1.5    Payment Requirements   
4 Section 1.6    Advances; Ratable Loans; Funding Mechanics; Liquidity Fundings
   5 ARTICLE II. PAYMENTS AND COLLECTIONS    5 Section 2.1    Payments    5
Section 2.2    Collections Prior to Amortization    6 Section 2.3    Collections
Following Amortization    6 Section 2.4    Payment Rescission    7 ARTICLE III.
CONDUIT FUNDING    7 Section 3.1    CP Costs    7 Section 3.2    Calculation of
CP Costs    7 Section 3.3    CP Costs Payments    7 Section 3.4    Default Rate
   8 Section 3.5    Selection of CP Tranche Periods    8 ARTICLE IV. LIQUIDITY
BANK FUNDING    8 Section 4.1    Liquidity Bank Funding    8 Section 4.2   
Interest Payments    8 Section 4.3    Selection and Continuation of Interest
Periods    8 Section 4.4    Liquidity Bank Interest Rates    9 Section 4.5   
Suspension of the LIBO Rate    9 Section 4.6    Default Rate    9 ARTICLE V.
REPRESENTATIONS AND WARRANTIES    9 Section 5.1    Representations and
Warranties of the Loan Parties    9 Section 5.2    Liquidity Bank
Representations and Warranties    13 ARTICLE VI. CONDITIONS OF ADVANCES    14
Section 6.1    Conditions Precedent to Initial Advance    14 Section 6.2   
Conditions Precedent to All Advances    14 ARTICLE VII. COVENANTS    15
Section 7.1    Affirmative Covenants of the Loan Parties    15 Section 7.2   
Negative Covenants of the Loan Parties    22 ARTICLE VIII. ADMINISTRATION AND
COLLECTION    24 Section 8.1    Designation of Servicer    24 Section 8.2   
Duties of Servicer    24 Section 8.3    Collection Notices    25 Section 8.4   
Responsibilities of Borrower    26 Section 8.5    Monthly Reports    26
Section 8.6    Servicing Fee    26

 

i



--------------------------------------------------------------------------------

ARTICLE IX. AMORTIZATION EVENTS    26 Section 9.1    Amortization Events    26
Section 9.2    Remedies    29 ARTICLE X. INDEMNIFICATION    29 Section 10.1   
Indemnities by the Loan Parties    29 Section 10.2    Increased Cost and Reduced
Return    32 Section 10.3    Other Costs and Expenses    32 ARTICLE XI. THE
AGENTS    33 Section 11.1    Authorization and Action    33 Section 11.2   
Delegation of Duties    34 Section 11.3    Exculpatory Provisions    34
Section 11.4    Reliance by Agents    35 Section 11.5    Non-Reliance on Other
Agents and Other Lenders    35 Section 11.6    Reimbursement and Indemnification
   36 Section 11.7    Agents in their Individual Capacities    36 Section 11.8
   Conflict Waivers    36 Section 11.9    UCC Filings    36 Section 11.10   
Successor Administrative Agent    36 ARTICLE XII. ASSIGNMENTS; PARTICIPATIONS   
37 Section 12.1    Assignments    37 Section 12.2    Participations    38
Section 12.3    Federal Reserve    38 ARTICLE XIII. SECURITY INTEREST    39
Section 13.1    Grant of Security Interest    39 Section 13.2    Termination
after Final Payout Date    39 ARTICLE XIV. MISCELLANEOUS    39 Section 14.1   
Waivers and Amendments    39 Section 14.2    Notices    40 Section 14.3   
Ratable Payments    41 Section 14.4    Protection of Administrative Agent’s
Security Interest    41 Section 14.5    Confidentiality    42 Section 14.6   
Bankruptcy Petition    43 Section 14.7    Limitation of Liability    43
Section 14.8    CHOICE OF LAW    43 Section 14.9    CONSENT TO JURISDICTION   
43 Section 14.10    WAIVER OF JURY TRIAL    44 Section 14.11    Integration;
Binding Effect; Survival of Terms    44 Section 14.12    Counterparts;
Severability; Section References    44 Section 14.13    SunTrust Roles    45

 

ii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit I      Definitions Exhibit II-A      Form of Borrowing Notice Exhibit
II-B      Form of Reduction Notice Exhibit III      Places of Business of the
Loan Parties; Locations of Records; Federal Employer Identification Number(s)
Exhibit IV      Form of Compliance Certificate Exhibit V      Form of Assignment
Agreement Exhibit VI      Form of Monthly Report Exhibit VII      Form of
Performance Undertaking Schedule A      Commitments Schedule B      Closing
Documents

 

iii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT, dated as of
September 2, 2008 is entered into by and among:

(a) Rock-Tenn Financial, Inc., a Delaware corporation (“Borrower”),

(b) Rock-Tenn Converting Company, a Georgia corporation (“Converting”), as
initial Servicer (the Servicer together with Borrower, the “Loan Parties” and
each, a “Loan Party”),

(c) Nieuw Amsterdam Receivables Corporation, a Delaware corporation (“Nieuw
Amsterdam” or a “Conduit”), and Coöperatieve Centrale Raiffeisen-Boerenleenbank
B.A., “Rabobank Nederland”, New York Branch, in its capacity as liquidity
provider to Nieuw Amsterdam (together with its successor, “Rabobank” and
together with Nieuw Amsterdam and any other Nieuw Amsterdam Liquidity Banks, the
“Nieuw Amsterdam Group” or a “Conduit Group”),

(d) Three Pillars Funding LLC, a Delaware limited liability company (“TPF” or a
“Conduit”), and SunTrust Bank, in its capacity as liquidity provider to TPF
(together with its successor, “SunTrust” and together with TPF and any other TPF
Liquidity Banks, the “TPF Group” or a “Conduit Group”),

(e) Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”,
New York Branch (“Rabobank”), in its capacity as agent for the Nieuw Amsterdam
Group (together with its successors and assigns in such capacity, the “Nieuw
Amsterdam Agent” or a “Co-Agent”), and SunTrust Robinson Humphrey, Inc.
(“STRH”), in its capacity as agent for the TPF Group (together with its
successors and assigns in such capacity, the “TPF Agent” or a “Co-Agent”), and

(f) STRH, in it capacity as administrative agent for the Lenders and Co-Agents
hereunder or any successor administrative agent hereunder (together with its
successors and assigns hereunder, the “Administrative Agent” and together with
the Co-Agents, the “Agents”),

and amends and restates in its entirety that certain Amended and Restated Credit
and Security Agreement dated as of October 26, 2005, as amended prior to the
effectiveness of this Agreement, by and among the Loan Parties, Nieuw Amsterdam
(as successor by assignment to Variable Funding Capital Company LLC), Rabobank,
individually and as a Co-Agent (as successor by assignment to Wachovia Bank,
National Association, individually and as a Co-Agent), TPF, SunTrust,
individually and as a Co-Agent, and STRH, as Administrative Agent.

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

Borrower desires to borrow from the Lenders from time to time.



--------------------------------------------------------------------------------

The Conduits may, in their absolute and sole discretion, make Advances to
Borrower from time to time. In the event that any Conduit declines to make its
Conduit Group’s Percentage of any Advance, the applicable Conduit’s Liquidity
Bank(s) shall, at the request of Borrower, make such Conduit Group’s Percentage
of such Advance.

STRH has been requested and is willing to act as Administrative Agent on behalf
of the Co-Agents and the Conduit Groups in accordance with the terms hereof.

ARTICLE I.

THE ADVANCES

Section 1.1 Credit Facility.

(a) Upon the terms and subject to the conditions hereof, from time to time prior
to the Facility Termination Date:

(i) Borrower may request Advances in an aggregate principal amount at any one
time outstanding not to exceed the lesser of the Aggregate Commitment and the
Borrowing Base (such lesser amount, the “Borrowing Limit”); and

(ii) upon receipt of a copy of each Borrowing Notice from Borrower, each of the
Co-Agents shall determine whether its Conduit will fund a Loan in an amount
equal to its Conduit Group’s Percentage of the requested Advance specified in
such Borrowing Notice. In the event that a Conduit elects not to make any such
Loan to Borrower, the applicable Co-Agent shall promptly notify Borrower and,
unless Borrower cancels its Borrowing Notice, each of such Conduit’s Liquidity
Banks severally agrees to make its Pro Rata Share of its Conduit Group’s
Percentage of such Loan to Borrower, on the terms and subject to the conditions
hereof, provided that at no time may the aggregate principal amount of such
Conduit’s and such Conduit’s Liquidity Banks’ Loans outstanding exceed the
lesser of (x) the aggregate amount of such Conduit’s Liquidity Banks’
Commitments, and (y) such Conduit’s Group’s Percentage of the Borrowing Base
(such lesser amount, the “Conduit Allocation Limit”).

Each of the Advances, and all other Obligations of Borrower, shall be secured by
the Collateral as provided in Article XIII. It is the intent of the Conduits to
fund all Advances by the issuance of Commercial Paper.

(b) Borrower may, upon at least 10 Business Days’ notice to the Co-Agents,
terminate in whole or reduce in part, ratably among the Liquidity Banks in each
Conduit Group in accordance with such Conduit Group’s Percentage, the unused
portion of the Aggregate Commitment; provided that each partial reduction of the
Aggregate Commitment shall be in an amount equal to $5,000,000 per Conduit Group
(or a larger integral multiple of $1,000,000 if in excess thereof) and shall
reduce the Commitments of the Liquidity Banks ratably in accordance with their
respective Pro Rata Shares.

Section 1.2 Increases. Not later than 4:00 p.m. (New York City time) on the
second (2nd) Business Day prior to a proposed borrowing, Borrower shall provide
the Co-Agents with written notice of each Advance in the form set forth as
Exhibit II-A hereto (each, a “Borrowing

 

2



--------------------------------------------------------------------------------

Notice”). Each Borrowing Notice shall be subject to Section 6.2 hereof and,
except as set forth below, shall be irrevocable and shall specify the requested
increase in Aggregate Principal (which shall not be less than $1,000,000 per
Conduit Group or a larger integral multiple of $100,000 per Conduit Group) and
the Borrowing Date (which, in the case of any Advance after the initial Advance
hereunder, shall only be on a Settlement Date) and, in the case of an Advance to
be funded by the Liquidity Banks, the requested Interest Rate and Interest
Period. If a Conduit declines to make its Percentage of a proposed Advance,
Borrower may cancel the Borrowing Notice or, in the absence of such a
cancellation, the Advance will be made by such Conduit’s Liquidity Banks. On the
date of each Advance, upon satisfaction of the applicable conditions precedent
set forth in Article VI, the applicable Conduit or the Conduit’s Liquidity
Banks, as applicable, shall make the proceeds of its Loan comprising such
Conduit Group’s Percentage of such requested Advance available to its Co-Agent
in immediately available funds on the proposed date of borrowing. Upon receipt
by a Co-Agent of such Loan proceeds, such Co-Agent shall deposit to the Facility
Account, in immediately available funds, no later than 3:00 p.m. (New York City
time), an amount equal to (i) in the case of a Conduit, such Conduit’s Group’s
Percentage of the principal amount of the requested Advance or (ii) in the case
of a Conduit’s Liquidity Bank, each such Liquidity Bank’s Pro Rata Share of its
Conduit Group’s Percentage of the principal amount of the requested Advance.

Section 1.3 Decreases. Except as provided in Section 1.4, Borrower shall provide
the Co-Agents with prior written notice by 2:00 p.m. (New York City time) of any
proposed reduction of Aggregate Principal in the form of Exhibit II-B hereto in
conformity with the Required Notice Period (each, a “Reduction Notice”). Such
Reduction Notice shall designate (i) the date (the “Proposed Reduction Date”)
upon which any such reduction of Aggregate Principal shall occur (which date
shall give effect to the applicable Required Notice Period), and (ii) the amount
of Aggregate Principal to be reduced which shall be applied ratably to the Loans
of the Conduits and the Liquidity Banks in accordance with the amount of
principal (if any) owing to the Conduits (ratably, based on their Conduit
Group’s Percentage of such reduction), on the one hand, and the amount of
principal (if any) owing to the Liquidity Banks (ratably, based on their
respective Pro Rata Shares of their Conduit Group’s Percentage of such
reduction), on the other hand (the “Aggregate Reduction”). Only one
(1) Reduction Notice with respect to any Proposed Reduction Date shall be
outstanding at any time.

Section 1.4 Deemed Collections; Borrowing Limit.

(a) If on any day:

(i) the Outstanding Balance of any Receivable is reduced as a result of any
defective or rejected goods or services, any cash discount or any other
adjustment by any Originator or any Affiliate thereof, or

(ii) the Outstanding Balance of any Receivable is reduced or canceled as a
result of a setoff in respect of any claim by the Obligor thereof (whether such
claim arises out of the same or a related or an unrelated transaction), or

 

3



--------------------------------------------------------------------------------

(iii) the Outstanding Balance of any Receivable is reduced on account of the
obligation of any Originator or any Affiliate thereof to pay to the related
Obligor any rebate or refund, or

(iv) the Outstanding Balance of any Receivable is less than the amount included
in calculating the Net Pool Balance for purposes of any Monthly Report (for any
reason other than receipt of Collections thereon or such Receivable becoming a
Defaulted Receivable), or

(v) any of the representations or warranties of Borrower set forth in
Section 5.1(i), (j), (r), (s), (t) or (u) were not true when made with respect
to any Receivable,

then, on such day, Borrower shall be deemed to have received a Collection of
such Receivable (A) in the case of clauses (i)-(iv) above, in the amount of such
reduction or cancellation or the difference between the actual Outstanding
Balance and the amount included in calculating such Net Pool Balance, as
applicable; and (B) in the case of clause (v) above, in the amount of the
Outstanding Balance of such Receivable and, effective as of the date on which
the next succeeding Monthly Report is required to be delivered, the Borrowing
Base shall be reduced by the amount of such Deemed Collection.

(b) Borrower shall ensure that the Aggregate Principal at no time exceeds the
Borrowing Limit. If at any time the aggregate outstanding principal amount of
the Loans from any Conduit Group exceeds such Conduit Group’s Conduit Allocation
Limit, or the aggregate principal amount of the Loans outstanding from such
Conduit Group’s Conduit exceeds the Liquidity Commitments of such Group’s
Liquidity Banks pursuant to such Conduit Group’s Liquidity Agreement divided by
102%, Borrower shall prepay such Loans by wire transfer to the applicable
Co-Agent received not later than 12:00 noon (New York City time) on the next
succeeding Settlement Date of an amount sufficient to eliminate such excess,
together with accrued and unpaid interest on the amount prepaid (as allocated by
the applicable Co-Agent), such that after giving effect to such payment the
Aggregate Principal is less than or equal to the Borrowing Limit and the
applicable Conduit Group’s Percentage of the Aggregate Principal is less than or
equal to the applicable Conduit Group’s Conduit Allocation Limit.

Section 1.5 Payment Requirements. All amounts to be paid or deposited by any
Loan Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 12:00 noon (New York
City time) on the day when due in immediately available funds, and if not
received before 12:00 noon (New York City time) shall be deemed to be received
on the next succeeding Business Day. If such amounts are payable to a Lender
they shall be paid to the applicable Co-Agent Account, for the account of such
Lender, until otherwise notified by such Co-Agent. Upon notice to Borrower, a
Co-Agent may debit the Facility Account for all amounts due and payable to it
hereunder. All computations of CP Costs, Interest at the LIBO Rate, per annum
fees calculated as part of any CP Costs, per annum fees hereunder and per annum
fees under the Fee Letter shall be made on the basis of a year of 360 days for
the actual number of days elapsed. All computations of Interest at the Alternate
Base Rate or Default Rate shall be made on the basis of a year of 365 days (or
366 days, when appropriate) for the actual number of days elapsed. If any amount
hereunder shall be payable on a day which is not a Business Day, such amount
shall be payable on the next succeeding Business Day.

 

4



--------------------------------------------------------------------------------

Section 1.6 Advances; Ratable Loans; Funding Mechanics; Liquidity Fundings.

(a) Each Advance hereunder shall be made on a pro rata basis in accordance with
each Conduit Group’s Percentage; provided that the first Advance on or after the
date hereof will be made in such amounts that, after giving effect thereto, the
principal balance then outstanding shall be ratable with such Percentages.

(b) Each Advance hereunder shall consist of one or more Loans made by the
Conduits and/or the applicable Liquidity Banks.

(c) Each Lender funding any Loan shall wire transfer the principal amount of its
Loan to its Co-Agent in immediately available funds as soon as possible and in
no event later than 3:00 p.m. (New York City time) on the applicable Borrowing
Date and, subject to such Co-Agent’s receipt of such Loan proceeds, such
Co-Agent shall wire transfer such funds to the account specified by Borrower in
its Borrowing Notice promptly after receipt.

(d) While it is the intent of each Conduit to fund and maintain each requested
Advance through the issuance of Commercial Paper, the parties acknowledge that
if any Conduit is unable, or determines that it is undesirable, to issue
Commercial Paper to fund all or any portion of its Loans, or is unable to repay
such Commercial Paper upon the maturity thereof, such Conduit shall put all or
any portion of its Loans to its Liquidity Banks at any time pursuant to its
applicable Liquidity Agreement to finance or refinance the necessary portion of
its Loans through a Liquidity Funding to the extent available. The Liquidity
Fundings may be Alternate Base Rate Loans or LIBO Rate Loans, or a combination
thereof, selected by Borrower in accordance with Article IV and agreed to by the
applicable Co-Agent. Regardless of whether a Liquidity Funding constitutes the
direct funding of a Loan, an assignment of a Loan made by a Conduit or the sale
of one or more participations in a Loan made by a Conduit, each Liquidity Bank
in such Conduit’s Group participating in a Liquidity Funding shall have the
rights of a “Lender” hereunder with the same force and effect as if it had
directly made a Loan to Borrower in the amount of its Liquidity Funding.

(e) Nothing herein shall be deemed to commit any Conduit to make Loans.

ARTICLE II.

PAYMENTS AND COLLECTIONS

Section 2.1 Payments. Borrower hereby promises to pay:

(a) the Aggregate Principal on and after the Facility Termination Date as and
when Collections are received;

(b) the fees set forth in the Fee Letter on the dates specified therein;

(c) all accrued and unpaid Interest on the Alternate Base Rate Loans on each
Settlement Date applicable thereto;

 

5



--------------------------------------------------------------------------------

(d) all accrued and unpaid Interest on the LIBO Rate Loans on the last day of
each Interest Period applicable thereto;

(e) (i) all accrued and unpaid CP Costs with respect to any CP Rate Loan made by
a Pool Funded Conduit on each Settlement Date and (ii) all accrued and unpaid CP
Costs with respect to any CP Rate Loan made by a Conduit that is not a Pool
Funded Conduit on the last day of the CP Tranche Period applicable to such CP
Rate Loan; and

(f) all Broken Funding Costs and Indemnified Amounts upon demand.

Section 2.2 Collections Prior to Amortization. On each Settlement Date prior to
the Amortization Date, the Servicer shall deposit to the applicable Co-Agent
Account, for distribution to the applicable Lenders, a portion of the
Collections received by it during the preceding Settlement Period (after
deduction of its Servicing Fee) equal to the sum of the following amounts for
application to the Obligations in the order specified:

first, ratably to the payment of all accrued and unpaid CP Costs, Interest and
Broken Funding Costs (if any) that are then due and owing,

second, ratably to the payment of all accrued and unpaid fees under the Fee
Letter (if any) that are then due and owing to the applicable Conduit or its
Co-Agent,

third, if required under Section 1.3 or 1.4, to the ratable reduction of the
applicable Conduit’s Percentage of the Aggregate Principal, and

fourth, for the ratable payment of all other unpaid Obligations of Borrower, if
any, that are then due and owing.

The balance, if any, shall be paid to Borrower or otherwise in accordance with
Borrower’s instructions. Collections applied to the payment of Obligations of
Borrower shall be distributed in accordance with the aforementioned provisions,
and, giving effect to each of the priorities set forth above in this
Section 2.2, shall be shared ratably (within each priority) among the applicable
Co-Agent and the Lenders in its Conduit Group in accordance with the amount of
such Obligations owing to each of them in respect of each such priority.

Section 2.3 Collections Following Amortization. On the Amortization Date and on
each day thereafter, the Servicer shall set aside and hold in trust, for the
Secured Parties, all Collections received on such day. On and after the
Amortization Date, the Servicer shall, on each Settlement Date and on each other
Business Day specified by the Administrative Agent at the direction of any
Co-Agent (after deduction of any accrued and unpaid Servicing Fee as of such
date): (i) remit to the applicable Co-Agent Account the applicable Conduit
Group’s Percentage of the amounts set aside and held in trust pursuant to the
preceding sentence, and (ii) apply such amounts to reduce the Obligations of
Borrower as follows:

first, to the reimbursement of the applicable Conduit Group’s Percentage Share
of the Administrative Agent’s costs of collection and enforcement of this
Agreement,

 

6



--------------------------------------------------------------------------------

second, ratably to the payment of all accrued and unpaid CP Costs, Interest and
Broken Funding Costs (if any),

third, ratably to the payment of all accrued and unpaid fees under the Fee
Letter,

fourth, to the ratable reduction of such Conduit’s Percentage of the Aggregate
Principal,

fifth, for the ratable payment of all other unpaid Obligations of Borrower, and

sixth, after the Obligations of Borrower have been indefeasibly reduced to zero,
to Borrower.

Collections applied to the payment of Obligations of Borrower shall be
distributed in accordance with the aforementioned provisions, and, giving effect
to each of the priorities set forth above in this Section 2.3, shall be shared
ratably (within each priority) among the Co-Agents and the Lenders in accordance
with the amount of such Obligations owing to each of them in respect of each
such priority.

Section 2.4 Payment Rescission. No payment of any of the Obligations shall be
considered paid or applied hereunder to the extent that, at any time, all or any
portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Borrower shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to the applicable
Co-Agent Account (for application to the Person or Persons who suffered such
rescission, return or refund) the full amount thereof, plus Interest on such
amount at the Default Rate from the date of any such rescission, return or
refunding.

ARTICLE III.

CONDUIT FUNDING

Section 3.1 CP Costs. Borrower shall pay CP Costs with respect to the principal
balance of the Loans from time to time outstanding.

Section 3.2 Calculation of CP Costs. Not later than the 3rd Business Day
immediately preceding each Monthly Reporting Date, each Conduit shall calculate
the aggregate amount of CP Costs applicable to its CP Rate Loans for the
Calculation Period then most recently ended and shall notify Borrower of such
aggregate amount.

Section 3.3 CP Costs Payments. (a) With respect to CP Rate Loans made by a
Pooled Fund Conduit, on each Settlement Date, Borrower shall pay to each of the
Co-Agents (for the benefit of its respective Conduit) an aggregate amount equal
to all accrued and unpaid CP Costs in respect of the principal associated with
all such CP Rate Loans of such Conduit for the calendar month then most recently
ended and (b) with respect to CP Rate Loans made by a Conduit that is not a
Pooled Fund Conduit, on the last day of the CP Tranche Period applicable to such
CP Rate Loans, Borrower shall pay to each of the Co-Agents (for the benefit of
its respective Conduit) an aggregate amount equal to all accrued and unpaid CP
Costs in respect of the principal associated with all such CP Rate Loans of such
Conduit, in each case in accordance with Article II.

 

7



--------------------------------------------------------------------------------

Section 3.4 Default Rate. From and after the occurrence of an Amortization
Event, all Loans of the Conduits shall accrue Interest at the Default Rate and
shall cease to be CP Rate Loans.

Section 3.5 Selection of CP Tranche Periods. At any time while TPF is not a Pool
Funded Conduit, Borrower may from time to time (after consultation with the TPF
Agent) request specific maturity dates for the Related Commercial Paper of TPF.
The TPF Agent shall accept such request unless it determines, in its sole
discretion, that the requested CP Tranche Period is unavailable or commercially
undesirable.

ARTICLE IV.

LIQUIDITY BANK FUNDING

Section 4.1 Liquidity Bank Funding. Prior to the occurrence of an Amortization
Event, the outstanding principal balance of each Liquidity Funding shall accrue
interest for each day during its Interest Period at either the LIBO Rate or the
Alternate Base Rate in accordance with the terms and conditions hereof. Until
Borrower gives notice to the applicable Co-Agent of another Interest Rate in
accordance with Section 4.4, the initial Interest Rate for any Loan transferred
to the Liquidity Banks by the applicable Conduit pursuant to the applicable
Liquidity Agreement shall be the Alternate Base Rate (unless the Default Rate is
then applicable). If the applicable Liquidity Banks acquire by assignment from
the applicable Conduit any Loan pursuant to the applicable Liquidity Agreement,
each Loan so assigned shall each be deemed to have an Interest Period commencing
on the date of any such assignment.

Section 4.2 Interest Payments. On the Settlement Date for each Liquidity
Funding, Borrower shall pay to the applicable Co-Agent (for the benefit of the
Liquidity Banks in its Conduit Group) an aggregate amount equal to the accrued
and unpaid Interest for the entire Interest Period of each such Liquidity
Funding in accordance with Article II.

Section 4.3 Selection and Continuation of Interest Periods.

(a) With consultation from the applicable Co-Agent, Borrower shall from time to
time request Interest Periods for the Liquidity Fundings, provided that if at
any time any Liquidity Funding is outstanding, Borrower shall always request
Interest Periods such that at least one Interest Period shall end on the date
specified in clause (A) of the definition of Settlement Date; and provided
further, that the decision as to whether to utilize Liquidity Fundings shall
reside with the applicable Co-Agent and not with Borrower.

(b) Borrower or the applicable Co-Agent, upon notice to and consent by the other
received at least three (3) Business Days prior to the end of an Interest Period
(the “Terminating Tranche”) for any Liquidity Funding, may, effective on the
last day of the Terminating Tranche: (i) divide any such Liquidity Funding into
multiple Liquidity Fundings, (ii) combine any such Liquidity Funding with one or
more other Liquidity Fundings that have a Terminating Tranche ending on the same
day as such Terminating Tranche or (iii) combine any such Liquidity Funding with
a new Liquidity Funding to be made by the Liquidity Banks on the day such
Terminating Tranche ends.

 

8



--------------------------------------------------------------------------------

Section 4.4 Liquidity Bank Interest Rates. Borrower may select the LIBO Rate or
the Alternate Base Rate for each Liquidity Funding. Borrower shall by 12:00 noon
(New York City time): (i) at least three (3) Business Days prior to the
expiration of any Terminating Tranche with respect to which the LIBO Rate is
being requested as a new Interest Rate and (ii) at least one (1) Business Day
prior to the expiration of any Terminating Tranche with respect to which the
Alternate Base Rate is being requested as a new Interest Rate, give the
applicable Co-Agent irrevocable notice of the new Interest Rate for the
Liquidity Funding associated with such Terminating Tranche. Until Borrower gives
notice to the Applicable Co-Agent of another Interest Rate, the initial Interest
Rate for any Loan transferred to the applicable Liquidity Banks pursuant to the
applicable Liquidity Agreement shall be the Alternate Base Rate (unless the
Default Rate is then applicable).

Section 4.5 Suspension of the LIBO Rate

(a) If any Liquidity Bank notifies its applicable Co-Agent that it has
determined that funding its Pro Rata Share of its Conduit Group’s Percentage of
the Liquidity Fundings at a LIBO Rate would violate any applicable law, rule,
regulation, or directive of any Governmental Authority, whether or not having
the force of law, or that (i) deposits of a type and maturity appropriate to
match fund its Liquidity Funding at such LIBO Rate are not available or
(ii) such LIBO Rate does not accurately reflect the cost of acquiring or
maintaining a Liquidity Funding at such LIBO Rate, then such Co-Agent shall
suspend the availability of such LIBO Rate and require Borrower to select the
Alternate Base Rate for any Liquidity Funding of such Liquidity Bank accruing
Interest at such LIBO Rate.

(b) If less than all of the Liquidity Banks of any applicable Conduit Group give
a notice to such Conduit Group’s Co-Agent pursuant to Section 4.5(a), each
Liquidity Bank which gave such a notice shall be obliged, at the request of
Borrower, the applicable Conduit or the applicable Co-Agent, to assign all of
its rights and obligations hereunder to (i) another Liquidity Bank in its
Conduit Group or (ii) another funding entity nominated by Borrower or the
applicable Co-Agent that is an Eligible Assignee willing to participate in this
Agreement through the Liquidity Termination Date in the place of such notifying
Liquidity Bank; provided that (i) the notifying Liquidity Bank receives payment
in full, pursuant to an Assignment Agreement, of all Obligations owing to it
(whether due or accrued), and (ii) the replacement Liquidity Bank otherwise
satisfies the requirements of Section 12.1(b).

Section 4.6 Default Rate. From and after the occurrence of an Amortization
Event, all Liquidity Fundings shall accrue Interest at the Default Rate.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Section 5.1 Representations and Warranties of the Loan Parties. Each Loan Party
hereby represents and warrants to the Agents and the Lenders, as to itself, as
of the date hereof, as of the date of each Advance and as of each Settlement
Date that:

(a) Existence and Power. Such Loan Party’s jurisdiction of organization is
correctly set forth in the preamble to this Agreement. Such Loan Party is duly
organized under the laws of that jurisdiction and no other state or
jurisdiction, and such jurisdiction must maintain a public record showing the
organization to have been organized. Such Loan Party is validly existing and in
good standing under the laws of its state of organization. Such Loan Party is
duly qualified to do business and is in good standing as a foreign entity, and
has and holds all organizational power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted except where the failure to so
qualify or so hold would not reasonably be expected to have a Material Adverse
Effect.

 

9



--------------------------------------------------------------------------------

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Loan Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Borrower, Borrower’s
use of the proceeds of Advances made hereunder, are within its corporate powers
and authority and have been duly authorized by all necessary corporate action on
its part. This Agreement and each other Transaction Document to which such Loan
Party is a party has been duly executed and delivered by such Loan Party.

(c) No Conflict. The execution and delivery by such Loan Party of this Agreement
and each other Transaction Document to which it is a party, and the performance
of its obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of incorporation or by-laws, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Loan Party or its
Subsidiaries (except as created hereunder) except, in any case, where such
contravention or violation would not reasonably be expected to have a Material
Adverse Effect; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required for the
due execution and delivery by such Loan Party of this Agreement and each other
Transaction Document to which it is a party and the performance of its
obligations hereunder and thereunder.

(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Loan Party’s knowledge, threatened, against or affecting such
Loan Party, or any of its properties, in or before any court, arbitrator or
other body, that would reasonably be expected to have a Material Adverse Effect.
Such Loan Party is not in default with respect to any order of any court,
arbitrator or Governmental Authority.

(f) Binding Effect. This Agreement and each other Transaction Document to which
such Loan Party is a party constitute the legal, valid and binding obligations
of such Loan Party enforceable against such Loan Party in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

10



--------------------------------------------------------------------------------

(g) Accuracy of Information. All information heretofore furnished by such Loan
Party or any of its Affiliates to the Agents or the Lenders for purposes of or
in connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Loan Party or any of its Affiliates to the Agents or
the Lenders will be, true and accurate in every material respect on the date
such information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not materially misleading.

(h) Use of Proceeds. Borrower represents and warrants that no proceeds of any
Advance hereunder will be used (i) for a purpose that violates, or would be
inconsistent with, (A) Section 7.2(e) of this Agreement or (B) Regulation T, U
or X promulgated by the Board of Governors of the Federal Reserve System from
time to time or (ii) to acquire any security in any transaction which is subject
to Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.

(i) Good Title. Borrower represents and warrants that: (i) Borrower is the legal
and beneficial owner of the Receivables and Related Security with respect
thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents, and (ii) there have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Borrower’s
ownership interest in each Receivable, its Collections and the Related Security.

(j) Perfection. Borrower represents and warrants that: (i) this Agreement is
effective to create a valid security interest in favor of the Administrative
Agent for the benefit of the Secured Parties in the Collateral to secure payment
of the Obligations, free and clear of any Adverse Claim except as created by the
Transactions Documents, and (ii) there have been or (within 2 Business Days
after the date of any Advance) will be duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect the Administrative
Agent’s (on behalf of the Secured Parties) security interest in the Collateral.
Each of the Loan Parties represents and warrants that such Loan Party’s
jurisdiction of organization is a jurisdiction whose law generally requires
information concerning the existence of a nonpossessory security interest to be
made generally available in a filing, record or registration system as a
condition or result of such a security interest’s obtaining priority over the
rights of a lien creditor which respect to collateral.

(k) Places of Business and Locations of Records. The principal places of
business and chief executive office of such Loan Party and the offices where it
keeps all of its Records are located at the address(es) listed on Exhibit III or
such other locations of which the Administrative Agent has been notified in
accordance with Section 7.2(a) in jurisdictions where all action required by
Section 14.4(a) has been taken and completed. Borrower’s Federal Employer
Identification Number is correctly set forth on Exhibit III.

 

11



--------------------------------------------------------------------------------

(l) Collections. The conditions and requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The names,
addresses and jurisdictions of organization of all Collection Banks, together
with the account numbers of the Collection Accounts of Borrower at each
Collection Bank and the post office box number of each Lock-Box, are listed on
Exhibit III to the Receivables Sale Agreement. While Borrower has granted
Servicer access to the Lock-Boxes and Collection Accounts prior to delivery of a
Collection Notice, Borrower has not granted any Person, other than the
Administrative Agent as contemplated by this Agreement, dominion and control of
any Lock-Box or Collection Account, or the right to take dominion and control of
any such Lock-Box or Collection Account at a future time or upon the occurrence
of a future event.

(m) Material Adverse Effect. (i) The initial Servicer represents and warrants
that since September 30, 2007, no event has occurred that would have a material
adverse effect on the financial condition or operations of the initial Servicer
or the ability of the initial Servicer to perform its obligations under this
Agreement, and (ii) Borrower represents and warrants that since the date of this
Agreement, no event has occurred that would have a material adverse effect on
(A) the financial condition or operations of Borrower, (B) the ability of
Borrower to perform its obligations under the Transaction Documents, or (C) the
collectibility of the Receivables generally or any material portion of the
Receivables.

(n) Names. Borrower represents and warrants that: (i) the name in which Borrower
has executed this Agreement is identical to the name of Borrower as indicated on
the public record of its state of organization which shows Borrower to have been
organized, and (ii) in the past five (5) years, Borrower has not used any
corporate names, trade names or assumed names other than the name in which it
has executed this Agreement.

(o) Ownership of Borrower. Rock-Tenn Company owns, directly or indirectly, 100%
of the issued and outstanding Equity Interest of Borrower, free and clear of any
Adverse Claim. Such Equity Interests are validly issued, fully paid and
nonassessable, and there are no options, warrants or other rights to acquire
securities of Borrower.

(p) Not an Investment Company. Such Loan Party is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.

(q) Compliance with Law. Such Loan Party has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect.
Borrower represents and warrants that each Receivable, together with the
Contract related thereto, does not contravene any laws, rules or regulations
applicable thereto (including, without limitation, laws, rules and regulations
relating to truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy), and no part of
such Contract is in violation of any such law, rule or regulation, except where
such contravention or violation would not reasonably be expected to have a
Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(r) Compliance with Credit and Collection Policy. Such Loan Party has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any change to such
Credit and Collection Policy, except such material change as to which the
Administrative Agent has been notified in accordance with Section 7.1(a)(vii).

(s) Payments to Applicable Originator. Borrower represents and warrants that:
(i) with respect to each Receivable transferred to Borrower under the
Receivables Sale Agreement, Borrower has given reasonably equivalent value to
the applicable Originator in consideration therefor and such transfer was not
made for or on account of an antecedent debt, and (ii) no transfer by any
Originator of any Receivable under the Receivables Sale Agreement is or may be
voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101 et seq.), as amended.

(t) Enforceability of Contracts. Borrower represents and warrants that each
Contract with respect to each Receivable is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

(u) Eligible Receivables. Each Receivable included in the Net Pool Balance as an
Eligible Receivable on the date of any Monthly Report was an Eligible Receivable
on such date.

(v) Borrowing Limit. Immediately after giving effect to each Advance and each
settlement on any Settlement Date hereunder, the Aggregate Principal is less
than or equal to the Borrowing Limit.

(w) Accounting. The manner in which such Loan Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis.

Section 5.2 Liquidity Bank Representations and Warranties. Each Liquidity Bank
hereby represents and warrants to the Agents, Conduits and the Loan Parties
that:

(a) Existence and Power. Such Liquidity Bank is a banking association duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and has all organizational power to perform its
obligations hereunder and under the Liquidity Agreement.

(b) No Conflict. The execution and delivery by such Liquidity Bank of this
Agreement and the Liquidity Agreement and the performance of its obligations
hereunder and thereunder are within its corporate powers, have been duly
authorized by all necessary corporate action, do not contravene or violate
(i) its certificate or articles of incorporation or association or by-laws or
other organizational documents, (ii) any law, rule or regulation applicable to
it, (iii)

 

13



--------------------------------------------------------------------------------

any restrictions under any agreement, contract or instrument to which it is a
party or any of its property is bound, or (iv) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and do not
result in the creation or imposition of any Adverse Claim on its assets. This
Agreement and the Liquidity Agreement have been duly authorized, executed and
delivered by such Liquidity Bank.

(c) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required for the
due execution and delivery by such Liquidity Bank of this Agreement or the
Liquidity Agreement and the performance of its obligations hereunder or
thereunder.

(d) Binding Effect. Each of this Agreement and the Liquidity Agreement
constitutes the legal, valid and binding obligation of such Liquidity Bank
enforceable against such Liquidity Bank in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether such
enforcement is sought in a proceeding in equity or at law).

ARTICLE VI.

CONDITIONS OF ADVANCES

Section 6.1 Conditions Precedent to Initial Advance. The initial Advance under
this Agreement is subject to the conditions precedent that (a) the
Administrative Agent shall have received on or before the date of such Advance
those documents listed on Schedule A to the Receivables Sale Agreement and those
documents listed on Schedule B to this Agreement, (b) the Rating Agency
Condition shall have been satisfied, and (c) the Agents shall have received all
fees and expenses required to be paid on such date pursuant to the terms of this
Agreement and the Fee Letter.

Section 6.2 Conditions Precedent to All Advances. Each Advance and each rollover
or continuation of any Advance shall be subject to the further conditions
precedent that (a) the Servicer shall have delivered to the Agents on or prior
to the date thereof, in form and substance satisfactory to the Agents, all
Monthly Reports as and when due under Section 8.5; (b) the Facility Termination
Date shall not have occurred; (c) the Agents shall have received such other
approvals, opinions or documents as it may reasonably request; and (d) on the
date thereof, the following statements shall be true (and acceptance of the
proceeds of such Advance shall be deemed a representation and warranty by
Borrower that such statements are then true):

(i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Advance (or such Settlement Date, as the
case may be) as though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from such Advance
(or the continuation thereof), that will constitute (A) an Amortization Event or
(B) an Unmatured Amortization Event; and

(iii) after giving effect to such Advance (or the continuation thereof), the
Aggregate Principal will not exceed the Borrowing Limit.

 

14



--------------------------------------------------------------------------------

ARTICLE VII.

COVENANTS

Section 7.1 Affirmative Covenants of the Loan Parties. Until the Final Payout
date, each Loan Party hereby covenants, as to itself, as set forth below:

(a) Financial Reporting. Such Loan Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agents:

(i) Annual Reporting. Within 90 days after the close of each of its respective
fiscal years: (A) audited, unqualified, consolidated financial statements (which
shall include consolidated balance sheets, statements of income and retained
earnings and a statement of cash flows) for Rock-Tenn Company for such fiscal
year certified in a manner acceptable to the Agents by independent public
accountants reasonably acceptable to the Agents, and (B) financial statements
(which shall include balance sheets, statements of income and retained earnings
and a statement of cash flows) for Borrower for such fiscal year certified in a
manner acceptable to the Agents by independent public accountants reasonably
acceptable to the Agents.

(ii) Quarterly Reporting. Within 45 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years: (A) consolidated
balance sheets of Rock-Tenn Company as at the close of each such period and
consolidated statements of income and retained earnings and a consolidated
statement of cash flows for the period from the beginning of such fiscal year to
the end of such quarter, all certified by its chief financial officer, and
(B) balance sheets of Borrower as at the close of each such period and
statements of income and retained earnings and a statement of cash flows for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by its chief financial officer.

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by such Loan Party’s Authorized Officer and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.

(iv) Shareholders Statements and Reports. Promptly upon the furnishing thereof
to the shareholders of such Loan Party copies of all financial statements,
reports and proxy statements so furnished.

(v) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which any
Loan Party or any of its Affiliates files with the Securities and Exchange
Commission.

(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Administrative Agent or any Lender, copies of the same.

 

15



--------------------------------------------------------------------------------

(vii) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Agents’ consent thereto.

(viii) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Loan Party as any Agent may from
time to time reasonably request in order to protect the interests of the
Administrative Agent and the Lenders under or as contemplated by this Agreement.

(b) Notices. Such Loan Party will notify the Agents in writing of any of the
following promptly upon learning of the occurrence thereof, describing the same
and, if applicable, the steps being taken with respect thereto:

(i) Amortization Events or Unmatured Amortization Events. The occurrence of each
Amortization Event and each Unmatured Amortization Event, by a statement of an
Authorized Officer of such Loan Party.

(ii) Termination Date. The occurrence of the Termination Date under the
Receivables Sale Agreement.

(iii) Notices under Receivables Sale Agreement. Copies of all notices delivered
under the Receivables Sale Agreement.

(iv) Downgrade of Performance Guarantor. Any downgrade in the rating of any Debt
of Performance Guarantor by S&P or Moody’s, setting forth the Debt affected and
the nature of such change.

(v) Material Adverse Effect. The occurrence of any other event or condition that
has had, or would reasonably be expected to have, a Material Adverse Effect.

(c) Compliance with Laws and Preservation of Corporate Existence. Such Loan
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply would not reasonably be expected
to have a Material Adverse Effect. Such Loan Party will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where the failure to so preserve and maintain or qualify would not reasonably be
expected to have a Material Adverse Effect.

 

16



--------------------------------------------------------------------------------

(d) Audits. Such Loan Party will furnish to each of the Co-Agents from time to
time such information with respect to it and the Receivables as the Co-Agents
may reasonably request. Such Loan Party will, from time to time during regular
business hours as requested by either of the Co-Agents upon reasonable notice
and at the sole cost of such Loan Party, permit each of the Co-Agents, or its
agents or representatives (and shall cause each Originator to permit each of the
Co-Agents or its agents or representatives): (i) to examine and make copies of
and abstracts from all Records in the possession or under the control of such
Person relating to the Collateral, including, without limitation, the related
Contracts, and (ii) to visit the offices and properties of such Person for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to such Person’s financial condition or the Collateral
or any Person’s performance under any of the Transaction Documents or any
Person’s performance under the Contracts and, in each case, with any of the
officers or employees of Borrower or the Servicer having knowledge of such
matters (each of the foregoing examinations and visits, a “Review”); provided,
however, that, so long as no Amortization Event has occurred and is continuing,
(A) the Loan Parties shall only be responsible for the costs and expenses of one
(1) Review in any one calendar year, and (B) the Co-Agents will not request more
than four (4) Reviews in any one calendar year.

(e) Keeping and Marking of Records and Books.

(i) The Servicer will (and will cause each Originator to) maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the immediate identification of each new Receivable and all
Collections of and adjustments to each existing Receivable). The Servicer will
(and will cause each Originator to) give the Agents notice of any material
change in the administrative and operating procedures referred to in the
previous sentence.

(ii) Such Loan Party will (and will cause each Originator to): (A) on or prior
to the date hereof, mark its master data processing records and other books and
records relating to the Loans with a legend, acceptable to the Agents,
describing the Administrative Agent’s security interest in the Collateral and
(B) upon the request of the Agents following the occurrence of an Amortization
Event: (x) mark each Contract with a legend describing the Administrative
Agent’s security interest and (y) deliver to the Administrative Agent all
Contracts (including, without limitation, all multiple originals of any such
Contract constituting an instrument, a certificated security or chattel paper)
relating to the Receivables.

 

17



--------------------------------------------------------------------------------

(f) Compliance with Contracts and Credit and Collection Policy. Such Loan Party
will (and will cause each Originator to) timely and fully (i) perform and comply
with all provisions, covenants and other promises required to be observed by it
under the Contracts related to the Receivables, and (ii) comply in all respects
with the Credit and Collection Policy in regard to each Receivable and the
related Contract.

(g) Maintenance and Enforcement of Receivables Sale Agreement and Performance
Undertaking. Borrower will maintain the effectiveness of, and continue to
perform under the Receivables Sale Agreement and the Performance Undertaking,
such that it does not amend, restate, supplement, cancel, terminate or otherwise
modify the Receivables Sale Agreement or the Performance Undertaking, or give
any consent, waiver, directive or approval thereunder or waive any default,
action, omission or breach under the Receivables Sale Agreement or the
Performance Undertaking or otherwise grant any indulgence thereunder, without
(in each case) the prior written consent of the Agents. Borrower will, and will
require each Originator to, perform each of their respective obligations and
undertakings under and pursuant to the Receivables Sale Agreement, will purchase
Receivables thereunder in strict compliance with the terms thereof and will
vigorously enforce the rights and remedies accorded to Borrower under the
Receivables Sale Agreement. Borrower will take all actions to perfect and
enforce its rights and interests (and the rights and interests of the Agents and
the Lenders as assignees of Borrower) under the Receivables Sale Agreement as
any of the Agents may from time to time reasonably request, including, without
limitation, making claims to which it may be entitled under any indemnity,
reimbursement or similar provision contained in the Receivables Sale Agreement.

(h) Ownership. Borrower will (or will cause each Originator to) take all
necessary action to (i) vest legal and equitable title to the Collateral
purchased under the Receivables Sale Agreement irrevocably in Borrower, free and
clear of any Adverse Claims (other than Adverse Claims in favor of the
Administrative Agent, for the benefit of the Secured Parties) including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Borrower’s interest in such Collateral and such other
action to perfect, protect or more fully evidence the interest of Borrower
therein as any of the Agents may reasonably request), and (ii) establish and
maintain, in favor of the Administrative Agent, for the benefit of the Secured
Parties, a valid and perfected first priority security interest in all
Collateral, free and clear of any Adverse Claims, including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Administrative Agent’s (for the benefit of the Secured Parties)
security interest in the Collateral and such other action to perfect, protect or
more fully evidence the interest of the Administrative Agent for the benefit of
the Secured Parties as any of the Agents may reasonably request.

(i) Lenders’ Reliance. Borrower acknowledges that the Agents and the Lenders are
entering into the transactions contemplated by this Agreement in reliance upon
Borrower’s identity as a legal entity that is separate from each Originator.
Therefore, from and after the date of execution and delivery of this Agreement,
Borrower shall take all reasonable steps, including, without limitation, all
steps that any Agent or any Lender may from time to time reasonably request, to
maintain Borrower’s identity as a separate legal entity and to make it

 

18



--------------------------------------------------------------------------------

manifest to third parties that Borrower is an entity with assets and liabilities
distinct from those of each Originator and any Affiliates thereof (other than
Borrower) and not just a division of any Originator or any such Affiliate.
Without limiting the generality of the foregoing and in addition to the other
covenants set forth herein, Borrower will:

(i) maintain books, financial records and bank accounts in a manner so that it
will not be difficult or costly to segregate, ascertain and otherwise identify
the assets and liabilities of Borrower;

(ii) not commingle any of its assets, funds, liabilities or business functions
with the assets, funds, liabilities or business functions of any other person or
entity except for payments that may be received in any Lock-Box prior to 30 days
after the date of this Agreement;

(iii) observe all appropriate corporation procedures and formalities;

(iv) pay its own liabilities, losses and expenses only out of its own funds;

(v) maintain separate annual and quarterly financial statements prepared in
accordance with generally accepted accounting principles, consistently applied,
showing its assets and liabilities separate and distinct from those of any other
person or entity;

(vi) pay or bear the cost (or if such statements are consolidated, the pro-rata
cost) of the preparation of its financial statements, and have such financial
statements audited by a certified public accounting firm that is not affiliated
with Borrower or its Affiliates;

(vii) not guarantee or become obligated for the debts or obligations of any
other entity or person;

(viii) not hold out its credit as being available to satisfy the debts or
obligations of any other person or entity;

(ix) hold itself out as an entity separate and distinct from any other person or
entity (including its Affiliates);

(x) correct any known misunderstanding regarding its separate identity;

(xi) use separate stationery, business cards, purchase orders, invoices, checks
and the like bearing its own name;

(xii) compensate all consultants, independent contractors and agents from its
own funds for services provided to it by such consultants, independent
contractors and agents;

 

19



--------------------------------------------------------------------------------

(xiii) to the extent that Borrower and any of its Affiliates occupy any premises
in the same location, allocate fairly, appropriately and nonarbitrarily any rent
and overhead expenses among and between such entities with the result that each
entity bears its fair share of all such rent and expenses;

(xiv) to the extent that Borrower and any of its Affiliates share the same
officers, allocate fairly, appropriately and nonarbitrarily any salaries and
expenses related to providing benefits to such officers between or among such
entities, with the result that each such entity will bear its fair share of the
salary and benefit costs associated with all such common or shared officers;

(xv) to the extent that Borrower and any of its Affiliates jointly contract or
do business with vendors or service providers or share overhead expenses,
allocate fairly, appropriately and nonarbitrarily any costs and expenses
incurred in so doing between or among such entities, with the result that each
such entity bears its fair share of all such costs and expenses;

(xvi) to the extent Borrower contracts or does business with vendors or service
providers where the goods or services are wholly or partially for the benefit of
its Affiliates, allocate fairly, appropriately and nonarbitrarily any costs
incurred in so doing to the entity for whose benefit such goods or services are
provided, with the result that each such entity bears its fair share of all such
costs;

(xvii) not make any loans to any person or entity (other than such intercompany
loans between Borrower and each Originator contemplated by this Agreement) or
buy or hold any indebtedness issued by any other person or entity (except for
cash and investment-grade securities);

(xviii) conduct its own business in its own name;

(xix) hold all of its assets in its own name;

(xx) maintain an arm’s-length relationship with its Affiliates and enter into
transactions with Affiliates only on a commercially reasonable basis;

(xxi) not pledge its assets for the benefit of any other Person;

(xxii) not identify itself as a division or department of any other entity;

(xxiii) maintain adequate capital in light of its contemplated business
operations and in no event less than the Required Capital Amount (as defined in
the Receivables Sale Agreement) and refrain from making any dividend,
distribution, redemption of capital stock or payment of any subordinated
indebtedness which would cause the Required Capital Amount to cease to be so
maintained;

(xxiv) conduct transactions between Borrower and third parties in the name of
Borrower and as an entity separate and independent from each of its Affiliates;

 

20



--------------------------------------------------------------------------------

(xxv) cause representatives and agents of Borrower to hold themselves out to
third parties as being representatives or agents, as the case may be, of
Borrower;

(xxvi) cause transactions and agreements between Borrower, on the one hand, and
any one or more of its Affiliates, on the other hand (including transactions and
agreements pursuant to which the assets or property of one is used or to be used
by the other), to be entered into in the names of the entities that are parties
to the transaction or agreement, to be formally documented in writing and to be
approved in advance by the Board (including the affirmative vote of the
Independent Director);

(xxvii) cause the pricing and other material terms of all such transactions and
agreements to be established at the inception of the particular transaction or
agreement on commercially reasonable terms (substantially similar to the terms
that would have been established in a transaction between unrelated third
parties) by written agreement (by formula or otherwise);

(xxviii) not acquire or assume the obligations or acquire the securities of its
Affiliates or owners, including partners of its Affiliates, provided, however,
that notwithstanding the foregoing, Borrower is authorized to engage in and
consummate each of the transactions contemplated by each Transaction Document
and Borrower is authorized to perform its obligations under each Transaction
Document;

(xxix) maintain its corporate charter in conformity with this Agreement, such
that it does not amend, restate, supplement or otherwise modify its Certificate
of Incorporation or By-Laws in any respect that would impair its ability to
comply with the terms or provisions of any of the Transaction Documents,
including, without limitation, Section 7.1(i) of this Agreement;

(xxx) maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary; and

(xxxi) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by King & Spalding, as
counsel for Borrower, in connection with the closing or initial Advance under
this Agreement and relating to substantive consolidation issues, and in the
certificates accompanying such opinion, remain true and correct in all material
respects at all times.

(j) Collections. Such Loan Party will cause (1) all proceeds from all Lock-Boxes
to be directly deposited by a Collection Bank into a Collection Account and
(2) each Lock-Box and Collection Account to be subject at all times to a
Collection Account Agreement that is in full force and effect. In the event any
payments relating to the Collateral are remitted directly to Borrower or any
Affiliate of Borrower, Borrower will remit (or will cause all such payments to
be remitted) directly to a Collection Bank and deposited into a Collection
Account

 

21



--------------------------------------------------------------------------------

within two (2) Business Days following receipt thereof, and, at all times prior
to such remittance, Borrower will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Agents and the
Lenders. Borrower will maintain exclusive ownership, dominion and control
(subject to the terms of this Agreement) of each Lock-Box and Collection Account
and shall not grant the right to take dominion and control of any Lock-Box or
Collection Account at a future time or upon the occurrence of a future event to
any Person, except to the Administrative Agent as contemplated by this Agreement
and except for access granted to Servicer prior to delivery of Collection
Notices.

(k) Taxes. Such Loan Party will file all tax returns and reports required by law
to be filed by it and will promptly pay all taxes and governmental charges at
any time owing, except any such taxes which are not yet delinquent or are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books. Borrower will pay when due any and all present and future stamp,
documentary, and other similar taxes and governmental charges payable in
connection with the Receivables, and hold each of the Indemnified Parties
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission to pay such taxes and governmental charges.

(l) Payment to Applicable Originator. With respect to any Receivable purchased
by Borrower from any Originator, such sale shall be effected under, and in
strict compliance with the terms of, the Receivables Sale Agreement, including,
without limitation, the terms relating to the amount and timing of payments to
be made to such Originator in respect of the purchase price for such Receivable.

Section 7.2 Negative Covenants of the Loan Parties. Until the Final Payout Date,
each Loan Party hereby covenants, as to itself, that:

(a) Name Change, Offices and Records. Such Loan Party will not change its name,
identity or structure (within the meaning of any applicable enactment of the
UCC), relocate its chief executive office at any time while the location of its
chief executive office is relevant to perfection of the Administrative Agent’s
security interest, for the benefit of the Secured Parties, in the Receivables,
Related Security and Collections, or change any office where Records are kept
unless it shall have: (i) given the Agents at least forty-five (45) days’ prior
written notice thereof and (ii) delivered to the Administrative Agent all
financing statements, instruments and other documents requested by any Agent in
connection with such change or relocation.

(b) Change in Payment Instructions to Obligors. Except as may be required by the
Administrative Agent pursuant to Section 8.2(b), such Loan Party will not add or
terminate any bank as a Collection Bank, or make any change in the instructions
to Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless the Administrative Agent shall have received, at least ten (10) days
before the proposed effective date therefor, (i) written notice of such
addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that the Servicer may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account.

 

22



--------------------------------------------------------------------------------

(c) Modifications to Contracts and Credit and Collection Policy. Such Loan Party
will not, and will not permit any Originator to, make any change to the Credit
and Collection Policy that could adversely affect the collectibility of the
Receivables or decrease the credit quality of any newly created Receivables.
Except as provided in Section 8.2(d), the Servicer will not, and will not permit
any Originator to, extend, amend or otherwise modify the terms of any Receivable
or any Contract related thereto other than in accordance with the Credit and
Collection Policy.

(d) Sales, Liens. Borrower will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any of the
Collateral, or assign any right to receive income with respect thereto (other
than, in each case, the creation of a security interest therein in favor of the
Administrative Agent as provided for herein), and Borrower will defend the
right, title and interest of the Secured Parties in, to and under any of the
foregoing property, against all claims of third parties claiming through or
under Borrower or any Originator.

(e) Use of Proceeds. Borrower will not use the proceeds of the Advances for any
purpose other than (i) paying for Receivables and Related Security under and in
accordance with the Receivables Sale Agreement, including without limitation,
making payments on the Subordinated Notes to the extent permitted thereunder and
under the Receivables Sale Agreement, (ii) making demand loans to the Parent or
the Originators at any time prior to the Facility Termination Date while no
Amortization Event or Unmatured Amortization Event exists and is continuing,
(iii) paying its ordinary and necessary operating expenses when and as due, and
(iv) making Restricted Junior Payments to the extent permitted under this
Agreement.

(f) Termination Date Determination. Borrower will not designate the Termination
Date, or send any written notice to any Originator in respect thereof, without
the prior written consent of the Agents, except with respect to the occurrence
of a Termination Date arising pursuant to Section 5.1(d) of the Receivables Sale
Agreement.

(g) Restricted Junior Payments. Borrower will not make any Restricted Junior
Payment if after giving effect thereto, Borrower’s Net Worth (as defined in the
Receivables Sale Agreement) would be less than the Required Capital Amount (as
defined in the Receivables Sale Agreement).

(h) Borrower Debt. Borrower will not incur or permit to exist any Debt or
liability on account of deposits except: (i) the Obligations, (ii) the
Subordinated Loans, and (iii) other current accounts payable arising in the
ordinary course of business and not overdue.

 

23



--------------------------------------------------------------------------------

ARTICLE VIII.

ADMINISTRATION AND COLLECTION

Section 8.1 Designation of Servicer.

(a) The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. Converting is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms of this Agreement. After the occurrence of an Amortization Event, the
Co-Agents may at any time designate as Servicer any Person to succeed Converting
or any successor Servicer, provided that the Rating Agency Condition is
satisfied.

(b) Without the prior written consent of the Agents and the Required Liquidity
Banks, Converting shall not be permitted to delegate any of its duties or
responsibilities as Servicer to any Person other than Shared Services, LLC and,
with respect to certain Defaulted Receivables, outside collection agencies in
accordance with its customary practices. Notwithstanding the foregoing, so long
as Converting remains the Servicer hereunder: (i) Converting shall be and remain
liable to the Agents and the Lenders for the full and prompt performance of all
duties and responsibilities of the Servicer hereunder and (ii) the Agents and
the Lenders shall be entitled to deal exclusively with Converting in matters
relating to the discharge by the Servicer of its duties and responsibilities
hereunder.

Section 8.2 Duties of Servicer.

(a) The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.

(b) The Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or Collection Account. The Servicer shall effect a Collection Account
Agreement with each bank party to a Collection Account at any time. In the case
of any remittances received in any Lock-Box or Collection Account that shall
have been identified, to the satisfaction of the Servicer, to not constitute
Collections or other proceeds of the Receivables or the Related Security, the
Servicer shall promptly remit such items to the Person identified to it as being
the owner of such remittances. From and after the date the Administrative Agent
delivers to any Collection Bank a Collection Notice pursuant to Section 8.3, any
Agent may request that the Servicer, and the Servicer thereupon promptly shall
instruct all Obligors with respect to the Receivables, to remit all payments
thereon to a new depositary account specified by the Administrative Agent and,
at all times thereafter, Borrower and the Servicer shall not deposit or
otherwise credit, and shall not permit any other Person to deposit or otherwise
credit to such new depositary account any cash or payment item other than
Collections.

(c) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Borrower and the Lenders their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of any Agent, segregate, in a manner

 

24



--------------------------------------------------------------------------------

acceptable to the Agents, all cash, checks and other instruments received by it
from time to time constituting Collections from the general funds of the
Servicer or Borrower prior to the remittance thereof in accordance with Article
II. If the Servicer shall be required to segregate Collections pursuant to the
preceding sentence, the Servicer shall segregate and deposit with a bank
designated by the Administrative Agent such allocable share of Collections of
Receivables set aside for the Lenders on the first Business Day following
receipt by the Servicer of such Collections, duly endorsed or with duly executed
instruments of transfer.

(d) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Defaulted Receivable
or limit the rights of the Agents or the Lenders under this Agreement.
Notwithstanding anything to the contrary contained herein, from and after the
occurrence of an Amortization Event, the Administrative Agent shall have the
absolute and unlimited right to direct the Servicer to commence or settle any
legal action with respect to any Receivable or to foreclose upon or repossess
any Related Security.

(e) The Servicer shall hold in trust for Borrower and the Lenders all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Administrative
Agent following the occurrence of an Amortization Event, deliver or make
available to the Administrative Agent all such Records, at a place selected by
the Administrative Agent. The Servicer shall, as soon as practicable following
receipt thereof turn over to Borrower any cash collections or other cash
proceeds received with respect to Debt not constituting Receivables or proceeds
of Collateral. The Servicer shall, from time to time at the request of any
Lender, furnish to the Lenders (promptly after any such request) a calculation
of the amounts set aside for the Lenders pursuant to Article II.

(f) Any payment by an Obligor in respect of any indebtedness owed by it to
Originator or Borrower shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by a
Co-Agent, be applied as a Collection of any Receivable of such Obligor (starting
with the oldest such Receivable) to the extent of any amounts then due and
payable thereunder before being applied to any other receivable or other
obligation of such Obligor.

Section 8.3 Collection Notices. The Administrative Agent is authorized at any
time after the occurrence of an Amortization Event to date and to deliver to the
Collection Banks the Collection Notices. Borrower hereby transfers to the
Administrative Agent and, if applicable, the TPF Agent for the benefit of the
Agents and the Lenders, effective when the Administrative Agent or, if
applicable, the TPF Agent delivers such notice, the exclusive ownership and
control of each Lock-Box and the Collection Accounts. In case any authorized
signatory of Borrower whose signature appears on a Collection Account Agreement
shall cease to have such authority before the delivery of such notice, such
Collection Notice shall nevertheless be valid as if such authority had remained
in force. Borrower hereby authorizes the Administrative Agent, and agrees that
the Administrative Agent shall be entitled (i) at any time after delivery of the
Collection Notices, to endorse Borrower’s name on checks and other instruments
representing

 

25



--------------------------------------------------------------------------------

Collections, (ii) at any time after the occurrence of an Amortization Event, to
enforce the Receivables, the related Contracts and the Related Security, and
(iii) at any time after the occurrence of an Amortization Event, to take such
action as shall be necessary or desirable to cause all cash, checks and other
instruments constituting Collections of Receivables to come into the possession
of the Administrative Agent rather than Borrower.

Section 8.4 Responsibilities of Borrower. Anything herein to the contrary
notwithstanding, the exercise by the Administrative Agent on behalf of the
Co-Agents and the Lenders of their rights hereunder shall not release the
Servicer, any Originator or Borrower from any of their duties or obligations
with respect to any Receivables or under the related Contracts. The Lenders
shall have no obligation or liability with respect to any Receivables or related
Contracts, nor shall any of them be obligated to perform the obligations of
Borrower. Moreover, the ultimate responsibility for the servicing of the
Receivables shall be borne by Borrower.

Section 8.5 Monthly Reports. The Servicer shall prepare and forward to the
Agents (i) on each Monthly Reporting Date, a Monthly Report and an electronic
file of the data contained therein and (ii) at such times as the Co-Agents shall
reasonably request, a listing by Obligor of all Receivables together with an
aging of such Receivables.

Section 8.6 Servicing Fee. As compensation for the Servicer’s servicing
activities on their behalf, Borrower shall pay the Servicer the Servicing Fee,
which fee shall be paid from Collections in arrears on each Settlement Date.

ARTICLE IX.

AMORTIZATION EVENTS

Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:

(a) Any Loan Party or Performance Guarantor shall fail to make any payment or
deposit required to be made by it under the Transaction Documents when due and,
for any such payment or deposit which is not in respect of principal, such
failure continues for 3 consecutive Business Days.

(b) Any representation, warranty, certification or statement made by Performance
Guarantor or any Loan Party in any Transaction Document to which it is a party
or in any other document delivered pursuant thereto shall prove to have been
materially incorrect when made or deemed made; provided that the materiality
threshold in the preceding clause shall not be applicable with respect to any
representation or warranty that itself contains a materiality threshold.

(c) Any Loan Party shall fail to perform or observe any covenant contained in
Section 7.2 or 8.5 when due.

(d) Any Loan Party or Performance Guarantor shall fail to perform or observe any
other covenant or agreement under any Transaction Documents and such failure
shall remain unremedied for 30 days after the earlier of (i) an Executive
Officer of any of such Persons obtaining knowledge thereof, or (ii) written
notice thereof shall have been given to any Loan Party or Performance Guarantor
by any of the Agents or any Lender.

 

26



--------------------------------------------------------------------------------

(e) Failure of Borrower to pay any Debt (other than the Obligations) when due or
the default by Borrower in the performance of any term, provision or condition
contained in any agreement under which any such Debt was created or is governed,
the effect of which is to cause, or to permit the holder or holders of such Debt
to cause, such Debt to become due prior to its stated maturity; or any such Debt
of Borrower shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled payment) prior to the date of maturity
thereof.

(f) Failure of Performance Guarantor or the Servicer or any of their respective
Subsidiaries (other than Borrower) to pay Debt in excess of $10,000,000 in
aggregate principal amount (hereinafter, “Material Debt”) when due; or the
default by Performance Guarantor or any of its Subsidiaries (other than
Borrower) in the performance of any term, provision or condition contained in
any agreement under which any Material Debt was created or is governed, the
effect of which is to cause, or to permit the holder or holders of such Material
Debt to cause, such Material Debt to become due prior to its stated maturity; or
any Material Debt of Performance Guarantor, the Servicer or any of their
respective Subsidiaries (other than Borrower) shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled payment)
prior to the date of maturity thereof.

(g) An Event of Bankruptcy shall occur with respect to Performance Guarantor or
any Loan Party.

(h) As at the end of any Calculation Period:

(i) the three-month rolling average Delinquency Ratio shall exceed 5.75%,

(ii) the three-month rolling average Default Ratio shall exceed 3.00%, or

(iii) the three-month rolling average Dilution Ratio shall exceed 4.50%.

(i) A Change of Control shall occur.

(j) (i) One or more final judgments for the payment of money in an aggregate
amount of $10,750 or more shall be entered against Borrower or (ii) one or more
final judgments for the payment of money in an amount in excess of $10,000,000,
individually or in the aggregate, shall be entered against Performance Guarantor
or any of its Subsidiaries (other than Borrower) on claims not covered by
insurance or as to which the insurance carrier has denied its responsibility,
and such judgment shall continue unsatisfied and in effect for thirty
(30) consecutive days without a stay of execution.

(k) The “Termination Date” shall occur under the Receivables Sale Agreement as
to any Material Originator or any Material Originator shall for any reason cease
to transfer, or cease to have the legal capacity to transfer, or otherwise be
incapable of transferring Receivables to Borrower under the Receivables Sale
Agreement.

 

27



--------------------------------------------------------------------------------

(l) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Borrower, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Administrative Agent for the benefit of the Lenders shall
cease to have a valid and perfected first priority security interest in the
Collateral.

(m) The Aggregate Principal shall exceed the Borrowing Limit for 2 consecutive
Business Days.

(n) The Performance Undertaking shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Performance Guarantor, or
Performance Guarantor shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability of its obligations
thereunder.

(o) The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Tax Code with regard to any of the Collateral and such lien
shall not have been released within fifteen (15) days, or the PBGC shall, or
shall indicate its intention to, file notice of a lien pursuant to Section 4068
of ERISA with regard to any of the Collateral.

(p) Any Plan of Performance Guarantor or any of its ERISA Affiliates:

(i) shall fail to be funded in accordance with the minimum funding standard
required by applicable law, the terms of such Plan, Section 412 of the Tax Code
or Section 302 of ERISA for any plan year or a waiver of such standard is sought
or granted with respect to such Plan under applicable law, the terms of such
Plan or Section 412 of the Tax Code or Section 303 of ERISA; or

(ii) is being, or has been, terminated or the subject of termination proceedings
under applicable law or the terms of such Plan; or

(iii) shall require Performance Guarantor or any of its ERISA Affiliates to
provide security under applicable law, the terms of such Plan, Section 401 or
412 of the Tax Code or Section 306 or 307 of ERISA; or

(iv) results in a liability to Performance Guarantor or any of its ERISA
Affiliates under applicable law, the terms of such Plan, or Title IV ERISA,

and there shall result from any such failure, waiver, termination or other event
a liability to the PBGC or a Plan that would have a Material Adverse Effect.

(q) Any event shall occur which (i) materially and adversely impairs the ability
of the Originators to originate Receivables of a credit quality that is at least
equal to the credit quality of the Receivables sold or contributed to Borrower
on the date of this Agreement or (ii) has, or would be reasonably expected to
have, a Material Adverse Effect.

 

28



--------------------------------------------------------------------------------

(r) Except as otherwise permitted in Section 7.1(j), any Collection Account
fails to be subject to a Collection Account Agreement at any time.

Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Administrative Agent may, or upon the direction of any
of the Co-Agents or the Required Liquidity Banks shall, take any of the
following actions: (i) replace the Person then acting as Servicer if the
Administrative Agent has not already done so, (ii) declare the Amortization Date
to have occurred, whereupon the Aggregate Commitment shall immediately terminate
and the Amortization Date shall forthwith occur, all without demand, protest or
further notice of any kind, all of which are hereby expressly waived by each
Loan Party; provided, however, that upon the occurrence of an Event of
Bankruptcy with respect to any Loan Party or an Amortization Event described in
Section 9.1(m), the Amortization Date shall automatically occur, without demand,
protest or any notice of any kind, all of which are hereby expressly waived by
each Loan Party, (iii) deliver the Collection Notices to the Collection Banks,
(iv) exercise all rights and remedies of a secured party upon default under the
UCC and other applicable laws, and (v) notify Obligors of the Administrative
Agent’s security interest in the Receivables and other Collateral. The
aforementioned rights and remedies shall be without limitation, and shall be in
addition to all other rights and remedies of the Agents and the Lenders
otherwise available under any other provision of this Agreement, by operation of
law, at equity or otherwise, all of which are hereby expressly preserved,
including, without limitation, all rights and remedies provided under the UCC,
all of which rights shall be cumulative.

ARTICLE X.

INDEMNIFICATION

Section 10.1 Indemnities by the Loan Parties. Without limiting any other rights
that the Administrative Agent or any Lender may have hereunder or under
applicable law, (A) Borrower hereby agrees to indemnify (and pay upon demand to)
each of the Agents, each of the Conduits, each of the Liquidity Banks and each
of the respective assigns, officers, directors, agents and employees of the
foregoing (each, an “Indemnified Party”) from and against any and all damages,
losses, claims, Taxes, liabilities, costs, expenses and for all other amounts
payable, including reasonable attorneys’ fees actually incurred (which attorneys
may be employees of the Administrative Agent or such Lender) and disbursements
(all of the foregoing being collectively referred to as “Indemnified Amounts”)
awarded against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or indirectly, by a Lender of an
interest in the Receivables, and (B) the Servicer hereby agrees to indemnify
(and pay upon demand to) each Indemnified Party for Indemnified Amounts awarded
against or incurred by any of them arising out of the Servicer’s activities as
Servicer hereunder excluding, however, in all of the foregoing instances under
the preceding clauses (A) and (B):

(a) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

 

29



--------------------------------------------------------------------------------

(b) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(c) (i) taxes imposed on or measured by such Indemnified Party’s net income, and
franchise taxes and branch profit taxes imposed on it, by the jurisdiction under
the laws of which such Indemnified Party is organized or any political
subdivision thereof, (ii) taxes imposed on or measured by such Indemnified
Party’s net income, and franchise taxes and branch profit taxes imposed on it,
by the jurisdiction in which such Indemnified Party’s principal executive office
is located or any political subdivision thereof and (iii) in the case of a
Foreign Lender, any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) (all of the foregoing contained in clauses
(i), (ii) and (iii) collectively, “Excluded Taxes”);

provided, however, that nothing contained in this sentence shall limit the
liability of any Loan Party or limit the recourse of the Lenders to any Loan
Party for amounts otherwise specifically provided to be paid by such Loan Party
under the terms of this Agreement. Without limiting the generality of the
foregoing indemnification, Borrower shall indemnify the Agents and the Lenders
for Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to such Loan Party) relating to or resulting from:

(i) any representation or warranty made by any Loan Party or any Originator (or
any officers of any such Person) under or in connection with this Agreement, any
other Transaction Document or any other information or report delivered by any
such Person pursuant hereto or thereto, which shall have been false or incorrect
when made or deemed made;

(ii) the failure by Borrower, the Servicer or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;

(iii) any failure of Borrower, the Servicer or any Originator to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(v) any dispute, claim, offset or defense (other than a defense related to the
financial condition, or discharge in bankruptcy, of the Obligor) of the Obligor
to the payment of any Receivable (including, without limitation, a defense based
on such Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the merchandise or service related
to such Receivable or the furnishing or failure to furnish such merchandise or
services;

 

30



--------------------------------------------------------------------------------

(vi) the commingling of Collections of Receivables at any time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any Advance, the Collateral or any other
investigation, litigation or proceeding relating to Borrower, the Servicer or
any Originator in which any Indemnified Party becomes involved as a result of
any of the transactions contemplated hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) any Amortization Event;

(x) any failure of Borrower to acquire and maintain legal and equitable title
to, and ownership of any of the Collateral from the applicable Originator, free
and clear of any Adverse Claim (other than as created hereunder); or any failure
of Borrower to give reasonably equivalent value to any Originator under the
Receivables Sale Agreement in consideration of the transfer by such Originator
of any Receivable, or any attempt by any Person to void such transfer under
statutory provisions or common law or equitable action;

(xi) any failure to vest and maintain vested in the Administrative Agent for the
benefit of the Lenders, or to transfer to the Administrative Agent for the
benefit of the Secured Parties, a valid first priority perfected security
interests in the Collateral, free and clear of any Adverse Claim (except as
created by the Transaction Documents);

(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Collateral, and the
proceeds thereof, whether at the time of any Advance or at any subsequent time;

(xiii) any action or omission by any Loan Party which reduces or impairs the
rights of the Administrative Agent or the Lenders with respect to any Collateral
or the value of any Collateral;

(xiv) any attempt by any Person to void any Advance or the Administrative
Agent’s security interest in the Collateral under statutory provisions or common
law or equitable action; and

(xv) the failure of any Receivable included in the calculation of the Net Pool
Balance as an Eligible Receivable to be an Eligible Receivable at the time so
included.

Notwithstanding the foregoing, (A) the foregoing indemnification is not intended
to, and shall not, constitute a guarantee of the collectibility or payment of
the Receivables; and (B) nothing in

 

31



--------------------------------------------------------------------------------

this Section 10.1 shall require Borrower to indemnify the Indemnified Parties
for Receivables which are not collected, not paid or otherwise uncollectible on
account of the insolvency, bankruptcy, credit-worthiness or financial inability
to pay of the applicable Obligor.

Section 10.2 Increased Cost and Reduced Return

(a) If after the date hereof, any Affected Entity shall be charged any fee,
expense or increased cost on account of any Regulatory Change (i) that subjects
such Affected Entity to any charge or withholding on or with respect to any
Funding Agreement or such Affected Entity’s obligations under any Funding
Agreement, or on or with respect to the Receivables, or changes the basis of
taxation of payments to such Affected Entity of any amounts payable under any
Funding Agreement (except for changes in the rate of tax on the overall net
income of such Affected Entity or Excluded Taxes) or (ii) that imposes, modifies
or deems applicable any reserve, assessment, insurance charge, special deposit
or similar requirement against assets of, deposits with or for the account of
such Affected Entity, or credit extended by such Affected Entity pursuant to any
Funding Agreement or (iii) that imposes any other condition the result of which
is to increase the cost to such Affected Entity of performing its obligations
under any Funding Agreement, or to reduce the rate of return on such Affected
Entity’s capital as a consequence of its obligations under any Funding
Agreement, or to reduce the amount of any sum received or receivable by such
Affected Entity under any Funding Agreement or to require any payment calculated
by reference to the amount of interests or loans held or interest received by
it, then, upon demand by the applicable Co-Agent and receipt by Borrower of a
certificate as to such amounts (to be conclusive absent manifest error),
Borrower shall pay to such Co-Agent, for the benefit of such Affected Entity,
such amounts charged to such Affected Entity or such amounts to otherwise
compensate such Affected Entity for such increased cost or such reduction.

(b) Without limiting the generality of the foregoing, if Borrower shall be
required by applicable law to deduct any Indemnified Taxes from any payments
made to any Affected Entity, then (i) the sum payable shall be increased as
necessary so that, after making all required deductions (including deductions
applicable to additional sums payable under this Section 10.2), such Affected
Entity receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrower shall make such deductions and
(iii) Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law. As soon as practicable
after any payment of such Indemnified Taxes by Borrower to a Governmental
Authority, Borrower shall deliver to the Administrative Agent and the applicable
Co-Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent and such Co-Agent.

Section 10.3 Other Costs and Expenses. Subject to Section 7.1(d), Borrower shall
pay to the Agents and the Conduits on demand all costs and out-of-pocket
expenses in connection with the preparation, execution, delivery and
administration of this Agreement, the transactions contemplated hereby and the
other documents to be delivered hereunder, including without limitation, the
reasonable fees and out-of-pocket expenses of legal counsel for the Agents and
the Conduits (which such counsel may be employees of the Agents or the Conduits)
with respect

 

32



--------------------------------------------------------------------------------

thereto and with respect to advising the Agents and the Conduits as to their
respective rights and remedies under this Agreement. Borrower shall pay to the
Agents on demand any and all costs and expenses of the Agents and the Lenders,
if any, including reasonable counsel fees and expenses actually incurred in
connection with the enforcement of this Agreement and the other documents
delivered hereunder and in connection with any restructuring or workout of this
Agreement or such documents, or the administration of this Agreement following
an Amortization Event.

ARTICLE XI.

THE AGENTS

Section 11.1 Authorization and Action.

(a) Each member of the Nieuw Amsterdam Group hereby irrevocably designates and
appoints Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch as Nieuw Amsterdam Agent hereunder and under the
other Transaction Documents to which the Nieuw Amsterdam Agent is a party and
authorizes the Nieuw Amsterdam to take such action on its behalf under the
provisions of the Transaction Documents and to exercise such powers and perform
such duties as are expressly delegated to the Nieuw Amsterdam Agent by the terms
of the Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each member of the TPF Group hereby irrevocably designates
and appoints SunTrust Robinson Humphrey, Inc. as TPF Agent hereunder and under
the other Transaction Documents to which the TPF Agent is a party, and
authorizes the TPF Agent to take such action on its behalf under the provisions
of the Transaction Documents and to exercise such powers and perform such duties
as are expressly delegated to the TPF Agent by the terms of the Transaction
Documents, together with such other powers as are reasonably incidental thereto.
Each member of any other Conduit Group that becomes a party to this Agreement
after the date hereof shall designate and appoint an agent and authorize such
agent to take such action on its behalf under the provision of the Transaction
Documents, and to exercise such powers and perform such duties as are expressly
delegated to such agent by the terms of the Transaction Documents, together with
such other powers as are reasonably incidental thereto. Each of the Lenders and
the Co-Agents hereby irrevocably designates and appoints SunTrust Robinson
Humphrey, Inc. as Administrative Agent hereunder and under the Transaction
Documents to which the Administrative Agent is a party, and each Lender and
Co-Agent that becomes a party to this Agreement hereafter ratifies such
designation and appointment and authorizes the Administrative Agent to take such
action on its behalf under the provisions of the Transaction Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of the Transaction Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, none of the Agents shall
have any duties or responsibilities, except those expressly set forth in the
Transaction Documents to which it is a party, or any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of such Agent shall be read into any
Transaction Document or otherwise exist against such Agent. In addition, the
Administrative Agent is hereby authorized by each Lender and Co-Agent to consent
to any amendments or restatements to the Certificate of Incorporation of
Borrower to the extent such amendments or restatements are not prohibited by
Section 7.1(i)(xxix).

 

33



--------------------------------------------------------------------------------

(b) The provisions of this Article XI are solely for the benefit of the Agents
and the Lenders, and none of the Loan Parties shall have any rights as a
third-party beneficiary or otherwise under any of the provisions of this Article
XI, except that this Article XI shall not affect any obligations which any of
the Agents or Lenders may have to any of the Loan Parties under the other
provisions of this Agreement.

(c) In performing its functions and duties hereunder, (i) the Nieuw Amsterdam
Agent shall act solely as the agent of the members of the Nieuw Amsterdam Group
and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for any of the Loan Parties or any of
their respective successors and assigns, (ii) the TPF Agent shall act solely as
the agent of the members of the TPF Group and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for any of the Loan Parties or any of their respective successors and assigns,
(iii) the agent for the member of any Conduit Group that becomes a party hereto
after the date hereof shall act solely as the agent of the members of such
Conduit Group and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for any of the Loan
Parties or their respective successors or assigns, and (iv) the Administrative
Agent shall act solely as the agent of the Secured Parties and does not assume
nor shall be deemed to have assumed any obligation or relationship of trust or
agency with or for any of the Loan Parties or any of their respective successors
and assigns.

Section 11.2 Delegation of Duties. Each of the Agents may execute any of its
duties under the Liquidity Agreement and each Transaction Document by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. None of the Agents shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

Section 11.3 Exculpatory Provisions. None of the Agents nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to any of the Lenders or other Agents for any recitals, statements,
representations or warranties made by any Loan Party contained in this
Agreement, any other Transaction Document or any certificate, report, statement
or other document referred to or provided for in, or received under or in
connection with, this Agreement, or any other Transaction Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement, or any other Transaction Document or any other document
furnished in connection herewith or therewith, or for any failure of any Loan
Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith. None of the Agents shall be under any obligation to any
other Agent or any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement or any other Transaction Document, or to inspect the
properties, books or records of the Loan Parties. None of the Agents shall be
deemed to have knowledge of any Amortization Event or Unmatured Amortization
Event unless such Agent has received notice from Borrower, another Agent or a
Lender.

 

34



--------------------------------------------------------------------------------

Section 11.4 Reliance by Agents.

(a) Each of the Agents shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to Borrower), independent accountants and other
experts selected by such Agent. Each of the Agents shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of such of the Lenders or Liquidity Banks in its Conduit Group as it
deems appropriate and it shall first be indemnified to its satisfaction by the
Liquidity Banks in its Conduit Group against any and all liability, cost and
expense which may be incurred by it by reason of taking or continuing to take
any such action, provided that unless and until an Agent shall have received
such advice, such Agent may take or refrain from taking any action, as such
Agent shall deem advisable and in the best interests of the Lenders.

(b) The Administrative Agent shall in all cases be fully protected in acting, or
in refraining from acting, in accordance with a request of the Co-Agents or the
Required Liquidity Banks or all of the Lenders, as applicable, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders.

(c) Any action taken by any of the Agents in accordance with Section 11.4 shall
be binding upon all of the Agents and the Lenders.

Section 11.5 Non-Reliance on Other Agents and Other Lenders. Each Lender
expressly acknowledges that none of the Agents, nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by any Agent hereafter
taken, including, without limitation, any review of the affairs of any Loan
Party, shall be deemed to constitute any representation or warranty by such
Agent. Each Lender represents and warrants to each Agent that it has and will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of Borrower and
made its own decision to enter into the Liquidity Agreement, the Transaction
Documents and all other documents related thereto.

 

35



--------------------------------------------------------------------------------

Section 11.6 Reimbursement and Indemnification. Each of the Liquidity Banks
agree to reimburse and indemnify (a) its applicable Co-Agent and (b) the
Administrative Agent and its officers, directors, employees, representatives and
agents ratably according to their Pro Rata Shares of their Conduit Group’s
Percentage of the Obligations, to the extent not paid or reimbursed by the Loan
Parties (i) for any amounts for which such Agent, acting in its capacity as
Agent, is entitled to reimbursement by the Loan Parties hereunder and (ii) for
any other expenses incurred by such Agent, in its capacity as Agent and acting
on behalf of the Lenders, in connection with the administration and enforcement
of the Liquidity Agreements and the Transaction Documents.

Section 11.7 Agents in their Individual Capacities. Each of the Agents and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with Borrower or any Affiliate of Borrower as though such Agent
were not an Agent hereunder. With respect to the making of Loans pursuant to
this Agreement, each of the Agents shall have the same rights and powers under
the Liquidity Agreements and the Transaction Documents in its individual
capacity as any Lender and may exercise the same as though it were not an Agent,
and the terms “Liquidity Bank,” “Lender,” “Liquidity Banks” and “Lenders” shall
include each of the Agents in its individual capacity.

Section 11.8 Conflict Waivers. Each Co-Agent acts, or may in the future act:
(i) as administrative agent for such Co-Agent’s Conduit, (ii) as issuing and
paying agent for such Conduit’s Commercial Paper, (iii) to provide credit or
liquidity enhancement for the timely payment for such Conduit’s Commercial Paper
and (iv) to provide other services from time to time for such Conduit
(collectively, the “Co-Agent Roles”). Without limiting the generality of
Sections 11.1 and 11.8, each of the other Agents and the Lenders hereby
acknowledges and consents to any and all Co-Agent Roles and agrees that in
connection with any Co-Agent Role, a Co-Agent may take, or refrain from taking,
any action which it, in its discretion, deems appropriate, including, without
limitation, in its role as administrative agent for its Conduit, the giving of
notice to the Liquidity Banks in its Conduit Group of a mandatory purchase
pursuant to the Liquidity Agreement for such Conduit Group, and hereby
acknowledges that neither the applicable Co-Agent nor any of its Affiliates has
any fiduciary duties hereunder to any Lender (other than its Conduit) arising
out of any Co-Agent Roles.

Section 11.9 UCC Filings. Each of the Secured Parties hereby expressly
recognizes and agrees that the Administrative Agent may be listed as the
assignee or secured party of record on the various UCC filings required to be
made under the Transaction Documents in order to perfect their respective
interests in the Collateral, that such listing shall be for administrative
convenience only in creating a record or nominee holder to take certain actions
hereunder on behalf of the Secured Parties and that such listing will not affect
in any way the status of the Secured Parties as the true parties in interest
with respect to the Collateral. In addition, such listing shall impose no duties
on the Administrative Agent other than those expressly and specifically
undertaken in accordance with this Article XI.

Section 11.10 Successor Administrative Agent. The Administrative Agent, upon
five (5) days’ notice to the Loan Parties, the other Agents and the Lenders, may
voluntarily resign and may be removed at any time, with or without cause, by the
Required Liquidity Lenders; provided, however, that STRH shall not voluntarily
resign as the Administrative Agent so long

 

36



--------------------------------------------------------------------------------

as any of the Liquidity Commitments remain in effect or TPF has any outstanding
Loans. If the Administrative Agent (other than STRH) shall voluntarily resign or
be removed as Agent under this Agreement, then the Required Liquidity Lenders
during such five-day period shall appoint, with the consent of Borrower from
among the remaining Liquidity Banks, a successor Administrative Agent, whereupon
such successor Administrative Agent shall succeed to the rights, powers and
duties of the Administrative Agent and the term “Administrative Agent” shall
mean such successor agent, effective upon its appointment, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement. Upon
resignation or replacement of any Agent in accordance with this Section 11.10,
the retiring Administrative Agent shall execute such UCC-3 assignments and
amendments, and assignments and amendments of the Liquidity Agreements and the
Transaction Documents, as may be necessary to give effect to its replacement by
a successor Administrative Agent. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article XI
and Article X shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement.

ARTICLE XII.

ASSIGNMENTS; PARTICIPATIONS

Section 12.1 Assignments.

(a) Each of the Agents, the Loan Parties and the Liquidity Banks hereby agrees
and consents to the complete or partial assignment by each Conduit of all or any
portion of its rights under, interest in, title to and obligations under this
Agreement to the Liquidity Banks in its Conduit Group pursuant to its Liquidity
Agreement.

(b) Any Liquidity Bank may at any time and from time to time assign to one or
more Eligible Assignees (each, a “Purchasing Liquidity Bank”) all or any part of
its rights and obligations under this Agreement pursuant to an assignment
agreement substantially in the form set forth in Exhibit V hereto (an
“Assignment Agreement”) executed by such Purchasing Liquidity Bank and such
selling Liquidity Bank; provided, however, that any assignment of a Liquidity
Bank’s rights and obligations hereunder shall include a pro rata assignment of
its rights and obligations under the applicable Liquidity Agreement. The consent
of the applicable Conduit shall be required prior to the effectiveness of any
such assignment by a Liquidity Bank in such Conduit’s Conduit Group. Each
assignee of a Liquidity Bank must (i) be an Eligible Assignee and (ii) agree to
deliver to the applicable Co-Agent, promptly following any request therefor by
the applicable Co-Agent or the applicable Conduit, an enforceability opinion in
form and substance satisfactory to such Co-Agent and such Conduit. Upon delivery
of an executed Assignment Agreement to the applicable Co-Agent, such selling
Liquidity Bank shall be released from its obligations hereunder and under the
Liquidity Agreement to the extent of such assignment. Thereafter the Purchasing
Liquidity Bank shall for all purposes be a Liquidity Bank party to this
Agreement and the applicable Liquidity Agreement and shall have all the rights
and obligations of a Liquidity Bank hereunder and thereunder to the same extent
as if it were an original party hereto and thereto and no further consent or
action by Borrower, the Lenders or the Agents shall be required.

 

37



--------------------------------------------------------------------------------

(c) Each of the Liquidity Banks agrees that in the event that it shall suffer a
Downgrading Event, such Downgraded Liquidity Bank shall be obliged, at the
request of the applicable Conduit, Co-Agent or Borrower, to (i) collateralize
its Commitment and its Liquidity Commitment in a manner acceptable to the
applicable Co-Agent, or (ii) assign all of its rights and obligations hereunder
and under the Liquidity Agreement to an Eligible Assignee nominated by the
applicable Co-Agent or a Loan Party and acceptable to the applicable Conduit and
willing to participate in this Agreement and the Liquidity Agreement through the
Liquidity Termination Date in the place of such Downgraded Liquidity Bank;
provided that the Downgraded Liquidity Bank receives payment in full, pursuant
to an Assignment Agreement, of an amount equal to such Liquidity Bank’s Pro Rata
Share of its Conduit Group’s Percentage of the Obligations owing to the
Liquidity Banks of such Conduit Group; provided further that if either
conditions set forth above in clause (i) or (ii) is not met with respect in such
Downgraded Liquidity Bank, the Liquidity Termination Date shall not occur if
(x) the Conduit Groups that do not have a Downgraded Liquidity Bank as a member
elect to increase their Conduit Allocation Limit and the related Liquidity
Commitments in such amounts that total the then existing Aggregate Commitment,
(y) the Aggregate Commitment is reduced by an amount equal to the commitments of
the Liquidity Banks in such Downgraded Liquidity Bank’s Conduit Group, or
(z) another Conduit Group agrees to replace such Downgraded Liquidity Bank’s
Conduit Group on the terms and conditions set forth herein (except for any
amendments or modifications as are acceptable to the remaining Conduit Groups,
in their sole discretion), in each case, prior to the end of the thirty day
period set forth in the definition of “Liquidity Termination Date” and with the
consent of the remaining Conduit Groups (which consent shall be in such Conduit
Group’s sole discretion).

(d) No Loan Party may assign any of its rights or obligations under this
Agreement without the prior written consent of each of the Agents and each of
the Lenders and without satisfying the Rating Agency Condition, if applicable.

Section 12.2 Participations. Any Liquidity Bank may, in the ordinary course of
its business at any time sell to one or more Persons (each, a “Participant”)
participating interests in its Pro Rata Share of its Conduit Group’s Percentage
of Aggregate Commitment, its Loans, its Liquidity Commitment or any other
interest of such Liquidity Bank hereunder or under the Liquidity Agreement.
Notwithstanding any such sale by a Liquidity Bank of a participating interest to
a Participant, such Liquidity Bank’s rights and obligations under this Agreement
and such Liquidity Agreement shall remain unchanged, such Liquidity Bank shall
remain solely responsible for the performance of its obligations hereunder and
under the Liquidity Agreement, and the Loan Parties, the Conduits and the Agents
shall continue to deal solely and directly with such Liquidity Bank in
connection with such Liquidity Bank’s rights and obligations under this
Agreement and the applicable Liquidity Agreement. Each Liquidity Bank agrees
that any agreement between such Liquidity Bank and any such Participant in
respect of such participating interest shall not restrict such Liquidity Bank’s
right to agree to any amendment, supplement, waiver or modification to this
Agreement, except for any amendment, supplement, waiver or modification
described in Section 14.1(b)(i).

Section 12.3 Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Liquidity Bank may at any time pledge or grant a
security interest in all or

 

38



--------------------------------------------------------------------------------

any portion of its rights (including, without limitation, any Loan and any
rights to payment of principal or interest thereon) under this Agreement to
secure obligations of such Liquidity Bank to a Federal Reserve Bank, without
notice to or consent of Borrower, Servicer or any Agent; provided that no such
pledge or grant of a security interest shall release a Liquidity Bank from any
of its obligations hereunder, or substitute any such pledgee or grantee for such
Liquidity Bank as a party hereto.

ARTICLE XIII.

SECURITY INTEREST

Section 13.1 Grant of Security Interest. To secure the due and punctual payment
of the Obligations, whether now or hereafter existing, due or to become due,
direct or indirect, or absolute or contingent, including, without limitation,
all Indemnified Amounts, in each case pro rata according to the respective
amounts thereof, Borrower hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in, all of Borrower’s right,
title and interest, whether now owned and existing or hereafter arising in and
to all of the Receivables, the Related Security, the Collections, any loans or
advances made by Borrower to any Person and notes evidencing such loans or
advances, and all proceeds of the foregoing (collectively, the “Collateral”).
Borrower hereby authorizes the Administrative Agent to file a financing
statement naming Borrower as debtor or seller that describes the collateral as
“all assets of the debtor whether now existing or hereafter arising” or words of
similar effect.

Section 13.2 Termination after Final Payout Date. Each of the Secured Parties
hereby authorizes the Administrative Agent, and the Administrative Agent hereby
agrees, promptly after the Final Payout Date to execute and deliver to Borrower
such UCC termination statements as may be necessary to terminate the
Administrative Agent’s security interest in and Lien upon the Collateral, all at
Borrower’s expense. Upon the Final Payout Date, all right, title and interest of
the Administrative Agent and the other Secured Parties in and to the Collateral
shall terminate.

ARTICLE XIV.

MISCELLANEOUS

Section 14.1 Waivers and Amendments.

(a) No failure or delay on the part of any Agent or any Lender in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 14.1(b). The Conduits, Borrower and the Administrative Agent, at the
direction of the Required Liquidity Banks, may enter into written modifications
or waivers of any provisions of this Agreement, provided, however, that no such
modification or waiver shall:

(i) without the consent of each affected Lender, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by
Borrower or the Servicer, (B) reduce the rate or extend the time of payment of
Interest or any CP Costs (or any component of Interest or CP Costs), (C) reduce
any fee payable to any Agent for the benefit of the Lenders, (D) except pursuant
to Article XII hereof, change the amount of the principal of any Lender, any
Liquidity Bank’s Pro Rata Share or any Liquidity Bank’s Commitment, (E) amend,
modify or waive any provision of the definition of Required Liquidity Banks or
this Section 14.1(b), (F) consent to or permit the assignment or transfer by
Borrower of any of its rights and obligations under this Agreement, (G) change
the definition of “Eligible Receivable,” “Loss Reserve,” “Dilution Reserve,”
“Yield Reserve,” “Servicing Reserve,” “Servicing Fee Rate,” “Required Reserve”
or “Required Reserve Factor Floor” or (H) amend or modify any defined term (or
any defined term used directly or indirectly in such defined term) used in
clauses (A) through (G) above in a manner that would circumvent the intention of
the restrictions set forth in such clauses; or

 

39



--------------------------------------------------------------------------------

(ii) without the written consent of any affected Agent, amend, modify or waive
any provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent,

and any material amendment, waiver or other modification of this Agreement shall
require satisfaction of the Rating Agency Condition, to the extent the Rating
Agency Condition is required of any Conduit. Notwithstanding the foregoing,
(i) without the consent of the Liquidity Banks, but with the consent of
Borrower, the applicable Co-Agent may direct the Administrative Agent to amend
this Agreement solely to add additional Persons as Liquidity Banks hereunder and
(ii) the Agents, the Required Liquidity Banks and the Conduits may enter into
amendments to modify any of the terms or provisions of Article XI, Article XII,
Section 14.13 or any other provision of this Agreement without the consent of
Borrower, provided that such amendment has no negative impact upon Borrower. Any
modification or waiver made in accordance with this Section 14.1 shall apply to
each of the Lenders equally and shall be binding upon Borrower, the Lenders and
the Agents.

Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or
(iii) if given by any other means, when received at the address specified in
this Section 14.2; provided, however, that any notice (including any Borrowing
Notice or Reduction Notice) from any Loan Party to any Agent or any Lender shall
be effective only upon receipt of such notice by such Agent or Lender.

 

40



--------------------------------------------------------------------------------

Section 14.3 Ratable Payments. If (a) any Lender, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Obligations
owing to such Lender (other than payments received pursuant to Section 10.2 or
10.3) in a greater proportion than that received by any other Lender in such
Lender’s Conduit Group entitled to receive a ratable share of such Obligations,
such Lender agrees, promptly upon demand, to purchase for cash without recourse
or warranty a portion of such Obligations held by the other Lenders in such
Lender’s Conduit Group so that after such purchase each Lender in such Conduit
Group will hold its Pro Rata Share of such Obligations and (b) any Conduit
Group, whether by set off or otherwise, has payment made to such Conduit Group
(other than payments received pursuant to Section 10.2 or 10.3) in a greater
proportion than that received by any other Conduit Group entitled to receive a
ratable share of such Obligations, the Lenders in such Conduit Group agree,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Obligations held by the other Conduit Groups so that after such
purchase each Lender in such Conduit Group, taken together, will hold its
Conduit Group’s Percentage of such Obligations; provided that in the case of the
preceding clauses (a) and (b), if all or any portion of such excess amount is
thereafter recovered from such Lender or Conduit Group, as applicable, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

Section 14.4 Protection of Administrative Agent’s Security Interest.

(a) Borrower agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that any of the Agents may request, to
perfect, protect or more fully evidence the Administrative Agent’s security
interest in the Collateral, or to enable the Agents or the Lenders to exercise
and enforce their rights and remedies hereunder. At any time after the
occurrence of an Amortization Event, the Administrative Agent may, or the
Administrative Agent may direct Borrower or the Servicer to, notify the Obligors
of Receivables, at Borrower’s expense, of the ownership or security interests of
the Lenders under this Agreement and may also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
the Administrative Agent or its designee. Borrower or the Servicer (as
applicable) shall, at any Lender’s request, withhold the identity of such Lender
in any such notification.

(b) If any Loan Party fails to perform any of its obligations hereunder, the
Administrative Agent or any Lender may (but shall not be required to) perform,
or cause performance of, such obligations, and the Administrative Agent’s or
such Lender’s costs and expenses incurred in connection therewith shall be
payable by Borrower as provided in Section 10.3. Each Loan Party irrevocably
authorizes the Administrative Agent at any time and from time to time in the
sole discretion of the Administrative Agent, and appoints the Administrative
Agent as its attorney-in-fact, to act on behalf of such Loan Party (i) to
execute on behalf of Borrower as debtor and to file financing statements
necessary or desirable in the Administrative Agent’s sole discretion to perfect
and to maintain the perfection and priority of the interest of the Lenders in
the Receivables and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Administrative Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Administrative Agent’s security interest in the
Collateral, for the benefit of the Secured Parties. This appointment is coupled
with an interest and is irrevocable.

 

41



--------------------------------------------------------------------------------

Section 14.5 Confidentiality.

(a) Each Loan Party and each Lender shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of the Fee Letter and the
other confidential or proprietary information with respect to the Agents and the
Conduits and their respective businesses obtained by it or them in connection
with the structuring, negotiating and execution of the transactions contemplated
herein, except that such Loan Party and such Lender and its officers and
employees may disclose such information to such Loan Party’s and such Lender’s
external accountants and attorneys and as required by any applicable law or
order of any judicial or administrative proceeding.

(b) Each of the Lenders and each of the Agents shall maintain and shall cause
each of its officers, directors, employees, investors, potential investors,
credit enhancers, outside accountants, attorneys and other advisors to maintain
the confidentiality of any nonpublic information with respect to the Originators
and the Loan Parties, except that any of the foregoing may disclose such
information (i) to any party to this Agreement, (ii) to any provider of a
surety, guaranty or credit or liquidity enhancement to any Conduit, (iii) to the
outside accountants, attorneys and other advisors of any Person described in
clause (i) or (ii) above, (iv) to any prospective or actual assignee or
participant of any of the Agents or any Lender, (v) to any rating agency who
rates the Commercial Paper, to any Commercial Paper dealer, (vi) to any other
entity organized for the purpose of purchasing, or making loans secured by,
financial assets for which Rabobank, SunTrust or STRH (or one of their
Affiliates) acts as the administrative agent and to any officers, directors,
employees, outside accountants and attorneys of each of the foregoing, provided
that each Person described in the foregoing clause (ii), (iii), (iv), (v) or
(vi) is informed of the confidential nature of such information and, in the case
of a Person described in clause (iv), agrees in writing to maintain the
confidentiality of such information in accordance with this Section 14.5(b); and
(vii) as required pursuant to any law, rule, regulation, direction, request or
order of any judicial, administrative or regulatory authority or proceedings
(whether or not having the force or effect of law). Notwithstanding the
foregoing, (x) each Conduit and its officers, directors, employees, investors,
potential investors, credit enhancers, outside accountants, attorneys and other
advisors shall be permitted to disclose Receivables performance information and
details concerning the structure of the facility contemplated hereby in summary
form and in a manner not identifying the Originators, Borrower, the Servicer,
the Parent, or the Obligors to prospective investors in Commercial Paper issued
by such Conduit, and (y) the Conduits, the Agents and the Lenders shall have no
obligation of confidentiality in respect of any information which may be
generally available to the public or becomes available to the public through no
fault of theirs or their respective Affiliates.

(c) Notwithstanding any other express or implied agreement to the contrary, the
parties hereto hereby agree and acknowledge that each of them and each of their
employees, representatives, and other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to any of them relating to such tax treatment and
tax structure, except to the extent that confidentiality is reasonably necessary
to comply with U.S. federal or state securities laws. For purposes of this
Section 14.5(c), the terms “tax treatment” and “tax structure” have the meanings
specified in Treasury Regulation section 1.6011-4(c).

 

42



--------------------------------------------------------------------------------

Section 14.6 Bankruptcy Petition. Borrower, the Servicer, the Administrative
Agent and each Liquidity Bank hereby covenants and agrees that, prior to the
date that is one year and one day after the payment in full of all outstanding
senior indebtedness of any Conduit, it will not institute against, or join any
other Person in instituting against, such Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

Section 14.7 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of any Conduit, the Agents or
any Liquidity Bank, no claim may be made by any Loan Party or any other Person
against any Conduit, the Agents or any Liquidity Bank or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and each Loan Party hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

Section 14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF (EXCEPT IN THE CASE OF THE OTHER
TRANSACTION DOCUMENTS, TO THE EXTENT OTHERWISE EXPRESSLY STATED THEREIN) AND
EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE OWNERSHIP INTEREST OF BORROWER
OR THE SECURITY INTEREST OF THE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES,
IN ANY OF THE COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN
THE STATE OF GEORGIA.

Section 14.9 CONSENT TO JURISDICTION. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR GEORGIA STATE COURT SITTING IN FULTON COUNTY, GEORGIA, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT
EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT, AND EACH SUCH PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY AGENT OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY LOAN PARTY AGAINST ANY AGENT OR ANY LENDER OR ANY
AFFILIATE OF ANY AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT
OR ANY DOCUMENT EXECUTED BY SUCH LOAN PARTY PURSUANT TO THIS AGREEMENT SHALL BE
BROUGHT ONLY IN A COURT IN FULTON COUNTY, GEORGIA.

 

43



--------------------------------------------------------------------------------

Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY LOAN
PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.

Section 14.11 Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Loan Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5 and 14.6 shall be continuing and shall survive any termination of
this Agreement.

Section 14.12 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

 

44



--------------------------------------------------------------------------------

Section 14.13 SunTrust Roles. Each of the Liquidity Banks acknowledges that STRH
or one of its Affiliates acts, or may in the future act: (i) as administrative
agent for TPF or any Liquidity Bank, (ii) as an issuing and paying agent for the
Commercial Paper, (iii) to provide credit or liquidity enhancement for the
timely payment for the Commercial Paper, and/or (iv) to provide other services
from time to time for TPF or any Liquidity Bank (collectively, the “SunTrust
Roles”). Without limiting the generality of this Section 14.13, each Liquidity
Bank hereby acknowledges and consents to any and all SunTrust Roles and agrees
that in connection with any SunTrust Role, STRH or one of its Affiliates may
take, or refrain from taking, any action that it, in its discretion, deems
appropriate, including, without limitation, in its role as administrative agent
for TPF, and the giving of notice of a mandatory purchase pursuant to the
Liquidity Agreements.

<signature pages follow>

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

ROCK-TENN FINANCIAL, INC., AS BORROWER By:  

/s/ Bradley W. Prince

Name:   Bradley W. Prince Title:   Treasurer   Address:   504 Thrasher Street  
  Norcross, Georgia 30071     Attn: John D. Stakel   Phone:   (678) 291-7901  
Fax:   (770) 246-4642 ROCK-TENN CONVERTING COMPANY, AS SERVICER By:  

/s/ John D. Stakel

Name:   John D. Stakel Title:   VP - Treasurer   Address:   504 Thrasher Street
    Norcross, Georgia 30071     Attn: John D. Stakel   Phone:   (678) 291-7901  
Fax:   (770) 246-4642

[Second Amended and Restated Credit and Security Agreement]



--------------------------------------------------------------------------------

NIEUW AMSTERDAM RECEIVABLES CORPORATION By:  

/s/ David V. DeAngelis

Name:   David V. DeAngelis Title:   Vice President   Address:   Nieuw Amsterdam
Receivables Corporation     c/o Global Securitization Services, LLC     68 South
Service Road, Suite 120     Melville, New York 11747   Phone:   (631) 930-7207  
Fax:   (212) 302-8767 COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH, AS NIEUW AMSTERDAM AGENT AND AS A
LIQUIDITY BANK By:  

/s/ Stephen G. Adams

Name:   Stephen G. Adams Title:   Executive Director By:  

/s/ Brett Delfino

Name:   Brett Delfino Title:   Executive Director   Address:   Securitization -
Transaction Management     Rabobank International     245 Park Avenue     New
York, NY 10167   Phone:   (212) 916-7998   Fax:   (914) 287-2254

[Second Amended and Restated Credit and Security Agreement]

 



--------------------------------------------------------------------------------

THREE PILLARS FUNDING LLC By:  

/s/ Doris J. Hearn

Name:   Doris J. Hearn Title:   Vice President   Address:   c/o AMACAR Group,
L.L.C.     6525 Morrison Boulevard     Suite 319     Charlotte, North Carolina
28211     Attention: Doris J. Hearn   Phone:   (704) 365-0569   Fax:   (704)
365-1362 SUNTRUST ROBINSON HUMPHREY, INC., AS TPF AGENT AND AS ADMINISTRATIVE
AGENT By:  

/s/ Timothy S. Mueller

Name:   Timothy S. Mueller Title:   Managing Director   Address:   303 Peachtree
Street, N.E.     26th Floor, Mail Code 3950     Atlanta, Georgia 30308    
Attention: Joseph R. Franke   Phone:   (404) 827-6856   Fax:   (404) 813-0000
SUNTRUST BANK, AS A LIQUIDITY BANK By:  

/s/ Bradley J. Staples

Name:   Bradley J. Staples Title:   Managing Director   Address:   303 Peachtree
Street, N.E.     10th Floor, Mail Code 1921     Atlanta, Georgia 30308    
Attention: Brad Staples   Phone:   (404) 588-5099   Fax:   (404) 588-8505

[Second Amended and Restated Credit and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Adjusted Dilution Ratio” means, at any time, the rolling average of the
Dilution Ratio for the 12 Calculation Periods then most recently ended.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made on the same Borrowing Date.

“Adverse Claim” means a Lien.

“Affected Entity” means (i) any Funding Source, (ii) any agent, administrator or
manager of a Conduit, or (iii) any bank holding company in respect of any of the
foregoing.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if (a) the controlling Person owns 10-50% of
any class of voting securities of the controlled Person only if it also
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise, or (b) if the controlling Person owns more
than 50% of any class of voting securities of the controlled Person.

“Agents” has the meaning set forth in the preamble to this Agreement.

“Aggregate Commitment” means, on any date of determination, the aggregate amount
of the Liquidity Banks’ Commitments to make Loans hereunder. As of the date
hereof, the Aggregate Commitment is $175,000,000.

“Aggregate Principal” means, on any date of determination, the aggregate
outstanding principal amount of all Advances outstanding on such date.

“Aggregate Reduction” has the meaning specified in Section 1.3.

“Agreement” means this Second Amended and Restated Credit and Security
Agreement, as it may be amended or modified and in effect from time to time.

“Alternate Base Rate” means for any day, (a) the rate per annum equal to the
higher as of such day of (i) the Prime Rate, or (ii) one-half of one percent
(0.50%) above the Federal Funds Rate plus (b) plus the Applicable Percentage per
annum. For purposes of determining the Alternate Base Rate for any day, changes
in the Prime Rate or the Federal Funds Rate shall be effective on the date of
each such change. In addition, the Alternate Base Rate shall be rounded, if
necessary, to the next higher  1/16 of 1%.

 

49



--------------------------------------------------------------------------------

“Alternate Base Rate Loan” means a Loan which bears interest at the Alternate
Base Rate or the Default Rate.

“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 (other than
Section 6.2(d)(ii)(B)) are not satisfied, (ii) the Business Day immediately
prior to the occurrence of an Event of Bankruptcy with respect to any Loan
Party, (iii) the Business Day specified in a written notice from the
Administrative Agent following the occurrence of any other Amortization Event,
and (iv) the date which is 10 Business Days after the Administrative Agent’s
receipt of written notice from Borrower that it wishes to terminate the facility
evidenced by this Agreement.

“Amortization Event” has the meaning specified in Article IX.

“Applicable Percentage” means the Applicable Percentage (as defined in the
Parent Credit Agreement) applicable to Revolving Loans (as defined in the Parent
Credit Agreement), as determined by reference to the definition of “Applicable
Percentage” in the Parent Credit Agreement.

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended and in effect
from time to time (11 U.S.C. § 101 et seq.) and any successor statute thereto.

“Borrower” has the meaning set forth in the preamble to this Agreement.

“Borrowing Base” means, on any date of determination, the Net Pool Balance as of
the last day of the period covered by the most recent Monthly Report, minus the
Required Reserve as of the last day of the period covered by the most recent
Monthly Report, and minus Deemed Collections that have occurred since the most
recent Cut-Off Date to the extent that such Deemed Collections exceed the
Dilution Reserve.

“Borrowing Date” means a Business Day on which an Advance is made hereunder.

“Borrowing Limit” has the meaning set forth in Section 1.1(a)(i).

“Borrowing Notice” has the meaning set forth in Section 1.2.

“Broken Funding Costs” means for any CP Rate Loan or LIBO Rate Loan which:
(a) in the case of a CP Rate Loan, has its principal reduced without compliance
by Borrower with the notice requirements hereunder, (b) in the case of a CP Rate
Loan or a LIBO Rate Loan, does not become subject to an Aggregate Reduction
following the delivery of any

 

50



--------------------------------------------------------------------------------

Reduction Notice, (c) in the case of a CP Rate Loan, is assigned under the
Liquidity Agreement or (d) in the case of a LIBO Rate Loan, is terminated or
reduced prior to the last day of its Interest Period, an amount equal to the
excess, if any, of (i) the CP Costs or Interest (as applicable) that would have
accrued during the remainder of the Interest Periods or the tranche periods for
Commercial Paper determined by the Administrative Agent to relate to such Loan
(as applicable) subsequent to the date of such reduction, assignment or
termination (or in respect of clause (b) above, the date such Aggregate
Reduction was designated to occur pursuant to the Reduction Notice) of the
principal of such Loan if such reduction, assignment or termination had not
occurred or such Reduction Notice had not been delivered, over (ii) the sum of
(x) to the extent all or a portion of such principal is allocated to another
Loan, the amount of CP Costs or Interest actually accrued during the remainder
of such period on such principal for the new Loan, and (y) to the extent such
principal is not allocated to another Loan, the income, if any, actually
received during the remainder of such period by the holder of such Loan from
investing the portion of such principal not so allocated. In the event that the
amount referred to in clause (ii) exceeds the amount referred to in clause (i),
the relevant Lender or Lenders agree to pay to Borrower the amount of such
excess.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Atlanta, Georgia, and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.

“Calculation Period” means each calendar month or portion thereof which elapses
during the term of the Agreement. The first Calculation Period shall commence on
the date of the initial Advance hereunder and the final Calculation Period shall
terminate on the Final Payout Date.

“Canadian Receivable” means a Receivable owing from an Obligor domiciled in, or
organized under the laws of, Canada or one of its political subdivisions.

“Change of Control” has the meaning provided in the Receivables Sale Agreement.

“Co-Agent” has the meaning set forth in the preamble to this Agreement.

“Co-Agent Account” means the account set up to receive payments for the
applicable Conduit Group including without limitation, the Nieuw Amsterdam
Agent’s Account and the TPF Agent’s Account.

“Collateral” has the meaning set forth in Section 13.1.

“Collection Account” has the meaning provided in the Receivables Sale Agreement.

“Collection Account Agreement” has the meaning provided in the Receivables Sale
Agreement.

 

51



--------------------------------------------------------------------------------

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

“Collection Notice” means a notice from the Administrative Agent to a Collection
Bank in the form attached to each Collection Account Agreement.

“Collections” has the meaning provided in the Receivables Sale Agreement.

“Commercial Paper” means promissory notes of any Conduit issued by such Conduit,
in each case, in the commercial paper market.

“Commitment” means, for each Liquidity Bank, the commitment of such Liquidity
Bank to make its Pro Rata Share of its Conduit Group’s Percentage of Loans to
Borrower hereunder in the event the applicable Conduit elects not to fund any
Advance in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Liquidity Bank’s name on Schedule A to
this Agreement.

“Conduit” has the meaning set forth in the preamble to this Agreement.

“Conduit Allocation Limit” has the meaning set forth in Section 1.1(a).

“Conduit Group” has the meaning set forth in the preamble to this Agreement.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

“Contract” has the meaning provided in the Receivables Sale Agreement.

“Contractual Dilution Amount” means, as of any Cut-Off Date, the product of
(i) 1.25 and (ii) the highest aggregate amount of cash discounts granted in any
calendar month during the previous twelve completed calendar months.

“CP Costs” means:

(a) for a Pool Funded Conduit, for each day, the sum of, without duplication,
(i) discount or interest accrued on such Conduit’s Pooled Commercial Paper at
the applicable CP Rate on such day, plus (ii) any and all accrued commissions in
respect of its placement agents and its Commercial Paper dealers, and issuing
and paying agent fees incurred, in respect of such Conduit’s Pooled Commercial
Paper for such day, plus (iii) other costs associated with funding small or
odd-lot amounts with respect to all receivable purchase or financing facilities
which are funded by such Conduit’s Pooled Commercial Paper for such day, minus
(iv) any accrual of income net of expenses received by or on behalf of such
Conduit on such day from investment of collections received under all receivable
purchase or financing facilities funded substantially

 

52



--------------------------------------------------------------------------------

with such Conduit’s Pooled Commercial Paper, minus (v) any payment received on
such day net of expenses in respect of such Conduit’s Broken Funding Costs
related to the prepayment of any investment of such Conduit pursuant to the
terms of any receivable purchase or financing facilities funded substantially
with its Pooled Commercial Paper. In addition to the foregoing costs, if
Borrower (or the Servicer, on Borrower’s behalf) shall request any Advance
during any period of time determined by a Co-Agent in its sole discretion to
result in incrementally higher CP Costs applicable to its Conduit’s Loan
included in such Advance, the principal associated with any such Loan of such
Conduit shall, during such period, be deemed to be funded by such Conduit in a
special pool (which may include capital associated with other receivable
purchase or financing facilities) for purposes of determining such additional CP
Costs applicable only to such special pool and charged each day during such
period against such principal; and

(b) for a Conduit that is not a Pool Funded Conduit, for each day, the sum of
(x) discount or interest accrued on its Related Commercial Paper at the
applicable CP Rate on such day, plus (y) any and all accrued commissions and
fees of placement agents, dealers and issuing and paying agents incurred in
respect of such Related Commercial Paper for such day, plus (z) other costs
associated with funding small or odd-lot amounts with respect to all receivable
purchase facilities which are funded by Pooled Commercial Paper for such day.

“CP Rate” means, for any CP Tranche Period of any Conduit,

(a) for any CP Rate Loans funded by a Pool Funded Conduit, a rate per annum
that, when applied to the outstanding principal balance of such CP Rate Loans
for the actual number of days elapsed in such CP Tranche Period, would result in
an amount of accrued interest equivalent to such Conduit’s CP Costs for such CP
Tranche Period; and

(b) for any CP Rate Loans funded by a Conduit that is not a Pool Funded Conduit,
a rate per annum equal to the sum of (i) the rate or, if more than one rate, the
weighted average of the rates, determined by converting to an interest-bearing
equivalent rate per annum the discount rate (or rates) at which such Conduit’s
Related Commercial Paper outstanding during such CP Tranche Period has been or
may be sold by any placement agent or commercial paper dealer selected by such
Conduit’s Co-Agent, plus (ii) the commissions and charges charged by such
placement agent or commercial paper dealer with respect to such Related
Commercial Paper, expressed as a percentage of the face amount thereof and
converted to an interest-bearing equivalent rate per annum.

“CP Rate Loan” means, for each Loan of a Conduit prior to the time, if any, when
(i) it is refinanced with a Liquidity Funding pursuant to the Liquidity
Agreement, or (ii) the occurrence of an Amortization Event and the commencement
of the accrual of Interest thereon at the Default Rate.

“CP Tranche Period” means with respect to any Loan of any Conduit that is not
funded with Pooled Commercial Paper, a period of days from 1 Business Day up to
the number of days (not to exceed 60 days) necessary to extend such period to
include the next Settlement Date, commencing on a Business Day, which period is
either (i) requested by Borrower and agreed to by such Conduit or such Conduit’s
Co-Agent or (ii) in the absence of such request and agreement, selected by such
Conduit or such Conduit’s Co-Agent (it being understood that the goal shall be
to select a period which ends on or as close to the next Settlement Date as
possible).

 

53



--------------------------------------------------------------------------------

“Credit and Collection Policy” has the meaning provided in the Receivables Sale
Agreement.

“Cut-Off Date” means the last day of a Calculation Period.

“Days Sales Outstanding” means, as of any day, an amount equal to the product of
(x) 91, multiplied by (y) the amount obtained by dividing (i) the aggregate
outstanding balance of Receivables as of the most recent Cut-Off Date, by
(ii) the aggregate amount of Receivables created during the three
(3) Calculation Periods including and immediately preceding such Cut-Off Date.

“Debt” has the meaning provided in the Receivables Sale Agreement.

“Deemed Collections” means Collections deemed received by Borrower under
Section 1.4(a).

“Default Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the aggregate sales generated by the
Originators during the 3 Calculation Periods ending on such Cut-Off Date, by
(ii) the Net Pool Balance as of such Cut-off Date.

“Default Rate” means a rate per annum equal to the sum of (i) the Prime Rate
plus (ii) 2.00%, changing when and as the Prime Rate changes.

“Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (x) the total amount of Receivables which
became Defaulted Receivables during the Calculation Period that includes such
Cut-Off Date, by (y) the aggregate sales generated by the Originators during the
Calculation Period occurring 4 months prior to the Calculation Period ending on
such Cut-Off Date.

“Defaulted Receivable” means a Receivable: (i) as to which the Obligor thereof
has suffered an Event of Bankruptcy; (ii) which, consistent with the Credit and
Collection Policy, would be written off Borrower’s books as uncollectible; or
(iii) (A) with respect to any Calculation Period ending prior to August 31,
2008, as to which any payment, or part thereof, remains unpaid for 91 days or
more from the original invoice date for such payment and (B) with respect to any
Calculation Period ending thereafter, as to which any payment, or part thereof,
remains unpaid for 61 days or more from the original due date for such payment.

“Delinquency Ratio” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were Delinquent Receivables at such
time divided by (ii) the aggregate Outstanding Balance of all Receivables at
such time.

“Delinquent Receivable” means a Receivable, (i) (A) with respect to any
Calculation Period ending prior to August 31, 2008, as to which any payment, or
part thereof, remains unpaid for 61-90 days from the original invoice date for
such payment and (B) with

 

54



--------------------------------------------------------------------------------

respect to any Calculation Period ending thereafter, as to which any payment, or
part thereof, remains unpaid for 31-60 days from the original due date for such
payment, or (ii) which is delinquent under the Credit and Collection Policy.

“Dilution” means the amount of any reduction or cancellation of the Outstanding
Balance of a Receivable as described in Section 1.4(a).

“Dilution Horizon Ratio” means, as of any Cut-off Date, a ratio (expressed as a
decimal), computed by dividing (i) the aggregate sales generated by the
Originators during the Calculation Period ending on such Cut-Off Date, by
(ii) the Net Pool Balance as of such Cut-Off Date.

“Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (i) the total amount of decreases in
Outstanding Balances due to Dilutions (other than cash discounts) during the
Calculation Period ending on such Cut-Off Date, by (ii) the aggregate sales
generated by the Originators during the second Calculation Period prior to the
Calculation Period ending on such Cut-Off Date.

“Dilution Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of:

(a) the sum of (i) two (2) times the Adjusted Dilution Ratio as of the
immediately preceding Cut-Off Date, plus (ii) the Dilution Volatility Component
as of the immediately preceding Cut-Off Date, times

(b) the Dilution Horizon Ratio as of the immediately preceding Cut-Off Date.

“Dilution Volatility Component” means the product (expressed as a percentage) of
(i) the difference between (a) the highest three (3)-month rolling average
Dilution Ratio over the past 12 Calculation Periods and (b) the Adjusted
Dilution Ratio, and (ii) a fraction, the numerator of which is equal to the
amount calculated in (i)(a) of this definition and the denominator of which is
equal to the amount calculated in (i)(b) of this definition.

“Downgraded Liquidity Bank” means a Liquidity Bank which has been the subject of
a Downgrading Event.

“Downgrading Event” with respect to any Person means the lowering of the rating
with regard to the short-term securities of such Person to below (i) A-1 by S&P,
or (ii) P-1 by Moody’s.

“Eligible Assignee” means a commercial bank having a combined capital and
surplus of at least $250,000,000 with a rating of its (or its parent holding
company’s) short-term securities equal to or higher than (i) A-1 by S&P and
(ii) P-1 by Moody’s.

“Eligible Foreign Receivable” means an Eligible Receivable that is a Foreign
Receivable.

“Eligible Receivable” means, at any time, a Receivable:

(a) the Obligor of which (i) is not an Affiliate of any of the parties hereto
and (ii) is not a government or a governmental subdivision or agency; provided,
that in no event may the amount of Canadian Receivables that are included as
Eligible Receivables exceed 4.0% of total Receivables at any time,

 

55



--------------------------------------------------------------------------------

(b) which is not a Delinquent Receivable or a Defaulted Receivable,

(c) which is not owing from an Obligor as to which more than 50% of the
aggregate Outstanding Balance of all Receivables owing from such Obligor are
Defaulted Receivables,

(d) which has not had its payment terms extended more than once,

(e) which is an “account” within the meaning of Article 9 of the UCC of all
applicable jurisdictions,

(f) which is denominated and payable only in United States dollars in the United
States,

(g) which arises under a Contract which, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the related Obligor enforceable against such Obligor in accordance with its
terms subject to no offset, counterclaim or other defense; provided, however,
that if such dispute, offset, counterclaim or defense affects only a portion of
the Outstanding Balance of such Receivable then such Receivable may be deemed an
Eligible Receivable to the extent of the portion of such Outstanding Balance
which is not so affected,

(h) which arises under a Contract which (A) does not require the Obligor under
such Contract to consent to the transfer, sale, pledge or assignment of the
rights and duties of the applicable Originator or any of its assignees under
such Contract and (B) does not contain a confidentiality provision that purports
to restrict the ability of any Lender to exercise its rights under this
Agreement, including, without limitation, its right to review the Contract,

(i) which arises under a Contract that contains an obligation to pay a specified
sum of money, contingent only upon the sale of goods or the provision of
services by the applicable Originator,

(j) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation,

(k) which satisfies all applicable requirements of the Credit and Collection
Policy,

(l) which was generated in the ordinary course of the applicable Originator’s
business,

 

56



--------------------------------------------------------------------------------

(m) which arises solely from the sale of goods or the provision of services to
the related Obligor by the applicable Originator, and not by any other Person
(in whole or in part),

(n) which is not subject to any dispute, counterclaim, right of rescission,
set-off, counterclaim or any other defense (including defenses arising out of
violations of usury laws) of the applicable Obligor against the applicable
Originator or any other Adverse Claim, and the Obligor thereon holds no right as
against such Originator to cause such Originator to repurchase the goods or
merchandise the sale of which shall have given rise to such Receivable (except
with respect to sale discounts effected pursuant to the Contract, or defective
goods returned in accordance with the terms of the Contract); provided, however,
that if such dispute, offset, counterclaim or defense affects only a portion of
the Outstanding Balance of such Receivable, then such Receivable may be deemed
an Eligible Receivable to the extent of the portion of such Outstanding Balance
which is not so affected, and provided, further, that Receivables of any Obligor
which has any accounts payable by the applicable Originator or by a wholly-owned
Subsidiary of such Originator (thus giving rise to a potential offset against
such Receivables) may be treated as Eligible Receivables to the extent that the
Obligor of such Receivables has agreed pursuant to a written agreement in form
and substance satisfactory to the Administrative Agent, that such Receivables
shall not be subject to such offset,

(o) as to which the applicable Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and no further action is required to be performed by any Person with
respect thereto other than payment thereon by the applicable Obligor,

(p) as to which each of the representations and warranties contained in Sections
5.1(i), (j), (r), (s), (t) and (u) is true and correct, and

(q) all right, title and interest to and in which has been validly transferred
by the applicable Originator directly to Borrower under and in accordance with
the Receivables Sale Agreement, and Borrower has good and marketable title
thereto free and clear of any Adverse Claim.

“Equity Interests” has the meaning provided in the Receivables Sale Agreement.

“ERISA” has the meaning provided in the Receivables Sale Agreement.

“ERISA Affiliate” has the meaning provided in the Receivables Sale Agreement.

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:

(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any

 

57



--------------------------------------------------------------------------------

similar action with respect to such Person under any law relating to bankruptcy,
insolvency, reorganization, winding up or composition or adjustment of debts,
and such case or proceeding shall continue undismissed, or unstayed and in
effect, for a period of 60 consecutive days; or an order for relief in respect
of such Person shall be entered in an involuntary case under the federal
bankruptcy laws or other similar laws now or hereafter in effect; or

(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee, trustee
(other than a trustee under a deed of trust, indenture or similar instrument),
custodian, sequestrator (or other similar official) for, such Person or for any
substantial part of its property, or shall make any general assignment for the
benefit of creditors, or shall be adjudicated insolvent, or admit in writing its
inability to pay its debts generally as they become due, or, if a corporation or
similar entity, its board of directors shall vote to implement any of the
foregoing.

“Excess Bill and Hold Allowance” means the excess, if any, of the aggregate
Outstanding Balance of all Eligible Receivables which are subject to subject to
bill and hold arrangements and, accordingly, may also be contingent upon
shipment of such goods at a future date, that exceeds 4.5% of the Outstanding
Balance of all Eligible Receivables.

“Excess Terms Allowance” means the excess, if any, of the aggregate Outstanding
Balance of all Eligible Receivables which by their terms are due and payable
greater than 30 days from the original invoice date thereof that exceeds 2.0% of
the Outstanding Balance of all Eligible Receivables.

“Excluded Taxes” has the meaning provided in Section 10.1(c).

“Executive Officer” has the meaning provided in the Receivables Sale Agreement.

“Facility Account” means Borrower’s account no. 8800849666 at SunTrust.

“Facility Termination Date” means the earlier of (i) the Liquidity Termination
Date and (ii) the Amortization Date.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum for each day during such period equal to (a) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 11:30 a.m.
(New York City time) for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

58



--------------------------------------------------------------------------------

“Fee Letter” means that certain Fourth Amended and Restated Fee Letter dated as
of the date hereof among Parent, Borrower, the Conduits and the Agents, as it
may be amended or modified and in effect from time to time.

“Final Payout Date” means the date on which all Obligations have been paid in
full and the Aggregate Commitment has been terminated.

“Finance Charges” has the meaning provided in the Receivables Sale Agreement.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is located. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Receivable” means any Receivable denominated and payable in United
States Dollars, the Obligor of which is organized under the laws of, or has its
chief executive office in, any jurisdiction other than the United States or
Canada (or any political subdivision thereof).

“Foreign Receivable Excess” means the excess, if any, of the aggregate
Outstanding Balance of all Eligible Foreign Receivables over 0.5% of the
Outstanding Balance of all Eligible Receivables.

“Funding Agreement” means (i) this Agreement, (ii) the Liquidity Agreement and
(iii) any other agreement or instrument executed by any Funding Source with or
for the benefit of a Conduit.

“Funding Source” means (i) any Liquidity Bank or (ii) any insurance company,
bank or other funding entity providing liquidity, credit enhancement or back-up
purchase support or facilities to a Conduit.

“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Indemnified Amounts” has the meaning specified in Section 10.1.

“Indemnified Party” has the meaning specified in Section 10.1.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Independent Director” means a director of Borrower who is not at the time of
initial appointment and has not been at any time during the five (5) years
preceding such

 

59



--------------------------------------------------------------------------------

appointment: (i) an equity holder, director (other than an Independent
Director), officer, employee, member, manager, attorney or partner of Borrower
or any of its Affiliates; (ii) a customer, supplier or other person who derives
more than 1% of its purchases or revenues from its activities with Borrower or
any of its Affiliates; (iii) a person or other entity controlling or under
common control with any such equity holder, partner, member, customer, supplier
or other person; (iv) a member of the immediate family of any such equity
holder, director, officer, employee, member, manager, partner, customer,
supplier or other person; or (v) a trustee in bankruptcy for Borrower or any of
its Affiliates. As used herein, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of
management, policies or activities of a person or entity, whether through
ownership of voting securities, by contract or otherwise.

“Interest” means for each respective Interest Period relating to Loans of the
Liquidity Banks, an amount equal to the product of the applicable Interest Rate
for each Loan multiplied by the principal of such Loan for each day elapsed
during such Interest Period, annualized (a) in the case of an Interest Period
for the LIBOR Rate, on a 360-day basis and (b) in the case of an Interest Period
for the Alternate Base Rate, on a 365-day (or 366-day, when appropriate) basis.

“Interest Period” means, with respect to any Loan held by a Liquidity Bank:

(a) if Interest for such Loan is calculated on the basis of the LIBO Rate, a
period of one, two, three or six months, or such other period as may be mutually
agreeable to the applicable Co-Agent and Borrower, commencing on a Business Day
selected by Borrower or such Co-Agent pursuant to this Agreement. Such Interest
Period shall end on the day in the applicable succeeding calendar month which
corresponds numerically to the beginning day of such Interest Period, provided,
however, that if there is no such numerically corresponding day in such
succeeding month, such Interest Period shall end on the last Business Day of
such succeeding month; or

(b) if Interest for such Loan is calculated on the basis of the Alternate Base
Rate, a period commencing on a Business Day selected by Borrower and agreed to
by the applicable Co-Agent, provided that no such period shall exceed one month.

If any Interest Period would end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that in the case of Interest Periods corresponding to the LIBO Rate, if
such next succeeding Business Day falls in a new month, such Interest Period
shall end on the immediately preceding Business Day. In the case of any Interest
Period for any Loan which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Interest
Period shall end on the Amortization Date. The duration of each Interest Period
which commences after the Amortization Date shall be of such duration as
selected by the applicable Co-Agent.

“Interest Rate” means, with respect to each Loan of the Liquidity Banks, the
LIBO Rate, the Alternate Base Rate or the Default Rate, as applicable.

 

60



--------------------------------------------------------------------------------

“Interest Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of (i) 1.5 times (ii) the Alternate Base Rate as of the
immediately preceding Cut-Off Date times (iii) a fraction the numerator of which
is the highest Days Sales Outstanding for the most recent 12 Calculation Periods
and the denominator of which is 360.

“Lender” means each Conduit and each Liquidity Bank.

“LIBO Rate” means, for any Interest Period, the rate per annum determined on the
basis of the offered rate for deposits in U.S. dollars of amounts equal or
comparable to the principal amount of the related Loan offered for a term
comparable to such Interest Period, which rates appear on a Bloomberg L.P.
terminal, displayed under the address “US0001M <Index> Q <Go>“ effective as of
11:00 A.M., London time, two Business Days prior to the first day of such
Interest Period, provided that if no such offered rates appear on such page, the
LIBO Rate for such Interest Period will be the arithmetic average (rounded
upwards, if necessary, to the next higher  1/100th of 1%) of rates quoted by not
less than two major banks in New York, New York, selected by the Administrative
Agent, at approximately 10:00 a.m.(New York City time), two Business Days prior
to the first day of such Interest Period, for deposits in U.S. dollars offered
by leading European banks for a period comparable to such Interest Period in an
amount comparable to the principal amount of such Loan, divided by (b) one minus
the maximum aggregate reserve requirement (including all basic, supplemental,
marginal or other reserves) which is imposed against the Administrative Agent in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to such Interest Period plus (ii) the
Applicable Percentage per annum. The LIBO Rate shall be rounded, if necessary,
to the next higher  1 /16 of 1%.

“LIBO Rate Loan” means a Loan which bears interest at the LIBO Rate.

“Lien” has the meaning specified in the Receivables Sale Agreement.

“Liquidity Agreements” means the liquidity asset purchase agreement between the
Conduit of any Conduit Group and the Liquidity Banks of such Conduit Group.

“Liquidity Banks” means, with respect to each Conduit Group, the banks or other
financial institutions and their respective successors and permitted assigns
under each Conduit Group’s Liquidity Agreement.

“Liquidity Commitment” means, as to each Liquidity Bank in any Conduit Group,
its commitment to such Conduit Group’s Conduit under the Liquidity Agreements,
(which shall equal 102% of such Conduit Group’s Percentage of the Aggregate
Commitment hereunder).

“Liquidity Funding” means (a) a purchase made by any Liquidity Bank pursuant to
its Liquidity Commitment of all or any portion of, or any undivided interest in,
an applicable Conduit’s Loans, or (b) any Loan made by a Liquidity Bank in lieu
of such Conduit pursuant to Section 1.1.

 

61



--------------------------------------------------------------------------------

“Liquidity Termination Date” means, as to any of the Conduits, except as
otherwise set forth in this Agreement, the earlier to occur of the following:

(a) the date on which the Liquidity Agreement between Nieuw Amsterdam and
Rabobank terminates;

(b) the date on which the Liquidity Agreement between TPF and SunTrust
terminates; or

(b) the date on which a Downgrading Event with respect to a Liquidity Bank shall
have occurred and been continuing for not less than 30 days, and either (i) the
Downgraded Liquidity Bank shall not have been replaced by an Eligible Assignee
pursuant to the applicable Liquidity Agreement, or (ii) the Liquidity Commitment
of such Downgraded Liquidity Bank shall not have been funded or collateralized
in such a manner that will avoid a reduction in or withdrawal of the credit
rating applied to the Commercial Paper to which such Liquidity Agreement applies
by any of the rating agencies then rating such Commercial Paper.

“Loan” means any loan made by a Lender to Borrower pursuant to this Agreement
(including, without limitation, any Liquidity Funding). Each Loan shall either
be a CP Rate Loan, an Alternate Base Rate Loan or a LIBO Rate Loan, selected in
accordance with the terms of this Agreement.

“Loan Parties” has the meaning set forth in the preamble to this Agreement.

“Lock-Box” has the meaning provided in the Receivables Sale Agreement.

“Loss Reserve” means, for any Calculation Period, the product (expressed as a
percentage) of (a) 2.0, times (b) the highest three-month rolling average
Default Ratio during the 12 Calculation Periods ending on the immediately
preceding Cut-Off Date, times (c) the Default Horizon Ratio as of the
immediately preceding Cut-Off Date.

“Material” means, solely when capitalized, the measure of a matter of
significance which shall be determined as being more than an amount equal to the
greater of (i) Ten Million Dollars ($10,000,000) or (ii) ten percent (10%) of
the Consolidated Net Worth (as defined in the Parent Credit Agreement).

“Material Adverse Effect” means (i) any Material adverse effect on the business,
operations, financial condition or assets of the Parent and its Restricted
Subsidiaries, taken as a whole, (ii) any Material adverse effect on the ability
of any Loan Party or to perform its obligations under the Transaction Documents
to which it is a party, (iii) any material adverse effect on the legality,
validity or enforceability of the Agreement or any other Transaction Document,
(iv) any material adverse effect on the Administrative Agent’s interest in the
Receivables generally or in any significant portion of the Receivables, the
Related Security or Collections with respect thereto, or (v) any material
adverse effect on the collectibility of the Receivables generally or of any
material portion of the Receivables.

 

62



--------------------------------------------------------------------------------

“Monthly Report” means a report, in substantially the form of Exhibit V hereto
(appropriately completed), furnished by the Servicer to the Administrative Agent
pursuant to Section 8.5.

“Monthly Reporting Date” means the 25th day of each month after the date of this
Agreement (or if any such day is not a Business Day, the next succeeding
Business Day thereafter).

“Moody’s” means Moody’s Investors Service, Inc.

“Net Pool Balance” means, at any time, the aggregate Outstanding Balance of all
Eligible Receivables at such time reduced by (i) the aggregate amount by which
the Outstanding Balance of all Eligible Receivables of each Obligor and its
Affiliates exceeds the Obligor Concentration Limit for such Obligor, (ii) the
Excess Terms Allowance, (iii) the Foreign Receivable Excess, (iv) the
Contractual Dilution Amount, (v) the Excess Bill and Hold Allowance and (vi) the
Volume Rebate Accrual Amount.

“Nieuw Amsterdam” has the meaning set forth in the preamble to this Agreement.

“Nieuw Amsterdam Agent” has the meaning set forth in the preamble to this
Agreement.

“Nieuw Amsterdam Agent’s Account” means account.

“Nieuw Amsterdam Group” has the meaning set forth in the

“Nieuw Amsterdam Agent’s Account” means account #1731-0185-1827 FFC account
#7708-7081 at U.S. Bank Trust, N.A., ABA #091-000-022.

“Nieuw Amsterdam Group” has the meaning set forth in the preamble to this
Agreement.

“Nieuw Amsterdam Liquidity Agreement” means that certain liquidity asset
purchase agreement dated as of the date hereof by and among Nieuw Amsterdam, the
Nieuw Amsterdam Liquidity Banks and Rabobank as Nieuw Amsterdam Agent and
liquidity agent, as the same may be amended, restated and/or otherwise modified
from time to time.

“Nieuw Amsterdam Liquidity Banks” means Rabobank and its successor and permitted
assigns under the Nieuw Amsterdam Liquidity Agreement.

“Obligations” means, at any time, any and all obligations of either of the Loan
Parties to any of the Secured Parties arising under or in connection with the
Transaction Documents, whether now existing or hereafter arising, due or
accrued, absolute or contingent, including, without limitation, obligations in
respect of Aggregate Principal, CP Costs, Interest, fees under the Fee Letter,
Broken Funding Costs and Indemnified Amounts.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

 

63



--------------------------------------------------------------------------------

“Obligor Concentration Limit” means, at any time, in relation to the aggregate
Outstanding Balance of Receivables owed by any single Obligor and its Affiliates
(if any), the applicable concentration limit shall be determined as follows for
Obligors who have short term unsecured debt ratings currently assigned to them
by S&P and Moody’s (or in the absence thereof, the equivalent long term
unsecured senior debt ratings), the applicable concentration limit shall be
determined according to the following table:

 

S&P Rating

  

Moody’s Rating

  

Allowable % of

Eligible Receivables

A-1+    P-1    15.0% A-1    P-1    8.0% A-2    P-2    7.0% A-3    P-3    4.0%

Below A-3 or Not Rated

by either S&P or

Moody’s

  

Below P-3 or Not

Rated by either S&P or

Moody’s

   3.0%

; provided, however, that (a) if any Obligor has a split rating, the applicable
rating will be the lower of the two, (b) if any Obligor is not rated by either
S&P or Moody’s, the applicable Obligor Concentration Limit shall be the one set
forth in the last line of the table above, and (c) subject to satisfaction of
the Rating Agency Condition and/or an increase in the percentage set forth in
clause (a)(i) of the definition of “Required Reserve”, upon Borrower’s request
from time to time, the Administrative Agent may agree to a higher percentage of
Eligible Receivables for a particular Obligor and its Affiliates (each such
higher percentage, a “Special Concentration Limit”), it being understood that
any Special Concentration Limit may be cancelled by the Administrative Agent
upon not less than five (5) Business Days’ written notice to the Loan Parties.

“Originator” means each of Rock-Tenn Company of Texas, a Georgia corporation,
Rock-Tenn Converting Company, a Georgia corporation, Rock-Tenn Mill Company,
LLC, a Georgia limited liability company, Rock-Tenn Packaging and Paperboard,
LLC, a Georgia limited liability company, PCPC, Inc., a California corporation,
Waldorf Corporation, a Delaware corporation, Schiffenhaus Packaging Corp., a New
Jersey corporation, and Southern Container Corp., a Delaware corporation.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Parent” means Rock-Tenn Company, a Georgia corporation.

“Parent Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of March 5, 2008, by and among Rock-Tenn Company, Rock-Tenn
Company of Canada, the guarantors from time to time party thereto, the lenders
from time to time party thereto, Wachovia Bank, National Association, as
Administrative Agent and as Collateral Agent, and Bank of America, N.A., as
Canadian Agent, as the same may be amended from time to time in accordance with
the terms thereof.

 

64



--------------------------------------------------------------------------------

“Participant” has the meaning set forth in Section 12.2.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which Performance Guarantor sponsors or maintains,
or to which it makes, is making, or is obligated to make contributions, or in
the case of a multiple employer plan (as described in Section 4064(a) of ERISA)
has made contributions at any time during the immediately preceding five plan
years.

“Percentage” means fifty percent (50%) with respect to the Nieuw Amsterdam Group
and fifty percent (50%) with respect to the TPF Group.

“Performance Guarantor” means Parent.

“Performance Undertaking” means that certain Amended and Restated Performance
Undertaking, dated as of September 2, 2008, by Performance Guarantor in favor of
Borrower, substantially in the form of Exhibit VII, as the same may be amended,
restated or otherwise modified from time to time.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which Performance Guarantor or any of its ERISA Affiliates sponsors or maintains
or to which Performance Guarantor or any of its ERISA Affiliates makes, is
making, or is obligated to make contributions and includes any Pension Plan,
other than a Plan maintained outside the United States primarily for the benefit
of Persons who are not U.S. residents.

“Pooled Commercial Paper” means, for each of the Pool Funded Conduits, the
Commercial Paper of such Pool Funded Conduit subject to any particular pooling
arrangement by such Conduit, but excluding Related Commercial Paper issued by
any Pool Funded Conduit for a tenor and in an amount specifically requested by
any Person with any agreement effected by such Pool Funded Conduit.

“Pool Funded Conduits” means, at any time, the Conduits that have notified the
Loan Parties that they will be pool-funding their Loans.

“Prime Rate” has the meaning set forth in the Parent Credit Agreement.

“Pro Rata Share” means, with respect to each Conduit Group on any date of
determination, the ratio which the Liquidity Commitment of a Liquidity Bank in
such Conduit Group bears to the sum of the Liquidity Commitments of all
Liquidity Banks in such Conduit Group.

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

 

65



--------------------------------------------------------------------------------

“Purchasing Liquidity Bank” has the meaning set forth in Section 12.1(b).

“Rabobank” has the meaning set forth in the preamble to this Agreement.

“Rating Agency Condition” means, if applicable, that a Conduit has received
written notice from S&P or Moody’s or any other rating agency then rating such
Conduit’s Commercial Paper that the execution and delivery of, or an amendment,
a change or a waiver of, this Agreement or the Receivables Sale Agreement will
not result in a withdrawal or downgrade of the then current ratings on such
Conduit’s Commercial Paper or, if applicable, the conditions required for
post-closing review as described in a letter or letters from S&P or Moody’s or
such other rating agency.

“Receivable” means all indebtedness and other obligations owed to an Originator
(at the times it arises, and before giving effect to any transfer or conveyance
under the Receivables Sale Agreement) (including, without limitation, any
indebtedness, obligation or interest constituting an account, chattel paper,
instrument or general intangible) arising in connection with the sale of goods
or the rendering of services by such Originator to customers that are domiciled
in the United States or Canada and further includes, without limitation, the
obligation to pay any Finance Charges with respect thereto; provided, however,
that the term “Receivable” shall exclude any indebtedness or other obligations
owed to an Originator by an Affiliate that is 100% owned, directly or
indirectly, by an Originator or a Loan Party. Indebtedness and other rights and
obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided, further, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless or whether the account debtor or such Originator treats such
indebtedness, rights or obligations as a separate payment obligation.

“Receivables Sale Agreement” means that certain Second Amended and Restated
Receivables Sale Agreement, dated as of September 2, 2008, among Parent, the
Originators and Borrower, as the same may be amended, restated or otherwise
modified from time to time.

“Records” has the meaning provided in the Receivables Sale Agreement.

“Reduction Notice” has the meaning set forth in Section 1.3.

“Regulatory Change” means any change after the date of this Agreement in United
States (federal, state or municipal) or foreign laws, regulations (including
Regulation D) or accounting principles or the adoption or making after such date
of any interpretations, directives or requests of or under any United States
(federal, state or municipal) or foreign laws, regulations (whether or not
having the force of law) or accounting principles by any court, governmental or
monetary authority, or accounting board or authority (whether or not part of
government) charged with the establishment, interpretation or administration
thereof. For the avoidance of doubt, any change in accounting standards
(including, without limitation, Statement of Financial Accounting Standards 140
and FASB Interpretation No. 46) or the issuance of any other pronouncement,
release or interpretation (or revisions to the foregoing) that causes or

 

66



--------------------------------------------------------------------------------

requires the consolidation of all or a portion of the assets and liabilities of
a Conduit or Borrower with the assets and liabilities of any Agent, any
Liquidity Bank or any other Affected Entity shall constitute a Regulatory
Change.

“Related Commercial Paper” means, for any period with respect to either Conduit,
any Commercial Paper of such Conduit issued or deemed issued for purposes of
financing or maintaining any Loan by such Conduit (including any discount,
yield, or interest thereon) outstanding on any day during such period.

“Related Security” means, with respect to any Receivable: (i) all of Borrower’s
interest in the Related Security (under and as defined in the Receivables Sale
Agreement), (ii) all of Borrower’s right, title and interest in, to and under
the Receivables Sale Agreement in respect of such Receivable, (iii) all of
Borrower’s right, title and interest in, to and under the Performance
Undertaking, and (iv) all proceeds of any of the foregoing.

“Required Liquidity Banks” means, at any time, (i) for each Conduit Group (other
than as set forth in clause (ii) of this definition), Liquidity Banks in such
Conduit Group with Commitments in excess of 50% of such Conduit Group’s
Percentage of the Aggregate Commitment and (ii) for purposes of Section 11.10
and 14.1(b), 50% of the Aggregate Commitment of the Liquidity Banks in all
Conduit Groups.

“Required Notice Period” means two (2) Business Days.

“Required Reserve” means, on any day during a Calculation Period, the product of
(a) the greater of (i) the Required Reserve Factor Floor and (ii) the sum of the
Loss Reserve, the Interest Reserve, the Dilution Reserve and the Servicing
Reserve, times (b) the Net Pool Balance as of the Cut-Off Date immediately
preceding such Calculation Period.

“Required Reserve Factor Floor” means, for any Calculation Period, the sum
(expressed as a percentage) of (a) 19% plus (b) the product of the Adjusted
Dilution Ratio and the Dilution Horizon Ratio, in each case, as of the
immediately preceding Cut-Off Date.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Borrower
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Borrower, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of
Borrower now or hereafter outstanding, (iii) any payment or prepayment of
principal of, premium, if any, or interest, fees or other charges on or with
respect to, and any redemption, purchase, retirement, defeasance, sinking fund
or similar payment and any claim for rescission with respect to the Subordinated
Loans (as defined in the Receivables Sale Agreement), (iv) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
capital stock of Borrower now or hereafter outstanding, and (v) any payment of
management fees by Borrower (except for reasonable management fees to any
Originator or its Affiliates in reimbursement of actual management services
performed).

 

67



--------------------------------------------------------------------------------

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Secured Parties” means the Indemnified Parties.

“Servicer” means at any time the Person (which may be the Administrative Agent)
then authorized pursuant to Article VIII to service, administer and collect
Receivables.

“Servicing Fee” means, for each day in a Calculation Period:

(a) an amount equal to (i) the Servicing Fee Rate (or, at any time while
Converting or one of its Affiliates is the Servicer, such lesser percentage as
may be agreed between Borrower and the Servicer on an arms’ length basis based
on then prevailing market terms for similar services), times (ii) the aggregate
Outstanding Balance of all Receivables at the close of business on the Cut-Off
Date immediately preceding such Calculation Period, times (iii)  1/360; or

(b) on and after the Servicer’s reasonable request made at any time when
Converting or one of its Affiliates is no longer acting as Servicer hereunder,
an alternative amount specified by the successor Servicer not exceeding (i) 110%
of such Servicer’s reasonable costs and expenses of performing its obligations
under this Agreement during the preceding Calculation Period, divided by
(ii) the number of days in the current Calculation Period.

“Servicing Fee Rate” means 1.0% per annum.

“Servicing Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of (a) the Servicing Fee Rate, times (b) a fraction, the numerator
of which is the highest Days Sales Outstanding for the most recent 12
Calculation Periods and the denominator of which is 360.

“Settlement Date” means (A) the 2nd Business Day after each Monthly Reporting
Date, and (B) the last day of the relevant Interest Period in respect of each
Loan of the Liquidity Banks.

“Settlement Period” means (A) in respect of each Loan of Nieuw Amsterdam and of
TPF, the immediately preceding Calculation Period, and (B) in respect of each
Loan of the Liquidity Banks, the entire Interest Period of such Loan.

“STRH” means SunTrust Robinson Humphrey, Inc., a Tennessee corporation, and its
successors and assigns.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

 

68



--------------------------------------------------------------------------------

“Tax Code” means the Internal Revenue Code of 1986, as the same may be amended
from time to time.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Termination Date” has the meaning set forth in the Receivables Sale Agreement.

“Terminating Tranche” has the meaning set forth in Section 4.3(b).

“TPF” has the meaning set forth in the preamble to this Agreement.

“TPF Agent” has the meaning set forth in the preamble to this Agreement.

“TPF Agent’s Account” means account # 8800171236 at SunTrust Bank, ABA
No. 061000104, Reference: Rock-Ten, Attention: James Watkins, with respect to
the TPF Group.

“TPF Group” has the meaning set forth in the preamble to this Agreement.

“TPF Liquidity Agreement” means that certain liquidity asset purchase agreement
dated as of the date hereof by and among TPF, the TPF Liquidity Banks and STCM,
as TPF Agent and liquidity agent, as the same may be amended, restated and/or
otherwise modified from time to time.

“TPF Liquidity Banks” means SunTrust Bank and its successors and assigns under
the TPF Liquidity Agreement.

“Transaction Documents” means, collectively, this Agreement, each Borrowing
Notice, the Receivables Sale Agreement, each Collection Account Agreement, the
Performance Undertaking, the Fee Letter, each Subordinated Note (as defined in
the Receivables Sale Agreement) and all other instruments, documents and
agreements executed and delivered in connection herewith.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Unmatured Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

“Volume Rebate” means, with respect to any Receivable, a rebate or refund as
described in Section 1.4(a)(iii).

“Volume Rebate Accrual Amount” means, on any date of determination, the
aggregate amount of all Volume Rebates that have accrued as of or on such date
of determination.

 

69



--------------------------------------------------------------------------------

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of
Georgia, and not specifically defined herein, are used herein as defined in such
Article 9.

 

70



--------------------------------------------------------------------------------

EXHIBIT II-A

FORM OF BORROWING NOTICE

 

 

ROCK-TENN FINANCIAL, INC.

BORROWING NOTICE

dated                     , 20    

for Borrowing on                     , 20    

[Applicable Co-Agent]

Attention: [                    ]

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit and Security
Agreement dated as of September 2, 2008 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Rock-Tenn Financial,
Inc. (“Borrower”), Rock-Tenn Converting Company, as initial Servicer, the
Lenders and Co-Agents from time to time party thereto and SunTrust Robinson
Humphrey, Inc., as Administrative Agent for the Lenders and Co-Agents.
Capitalized terms defined in the Credit Agreement are used herein with the same
meanings.

1. The [Servicer, on behalf of] Borrower hereby certifies, represents and
warrants to the Agents and the Lenders that on and as of the Borrowing Date (as
hereinafter defined):

(a) all applicable conditions precedent set forth in Article VI of the Credit
Agreement have been satisfied;

(b) each of its representations and warranties contained in Section 5.1 of the
Credit Agreement will be true and correct, in all material respects, as if made
on and as of the Borrowing Date;

(c) no event will have occurred and is continuing, or would result from the
requested Purchase, that constitutes an Amortization Event or Unmatured
Amortization Event;

(d) the Facility Termination Date has not occurred; and

(e) after giving effect to the Loans comprising the Advance requested below, the
Aggregate Principal will not exceed the Borrowing Limit.

 

Exhibit II-A - 1



--------------------------------------------------------------------------------

2. The [Servicer, on behalf of] Borrower hereby requests that the Conduits (or
their respective Liquidity Banks) make an Advance on                     ,
20     (the “Borrowing Date”) as follows:

(a) Aggregate Amount of Advance: $            

(i) Nieuw Amsterdam Group’s Percentage of Advance: $            

(ii) TPF Group’s Percentage of Advance: $            

(iii) [Other Group’s Percentage of Advance: $            ]

(b) If the Advance is not funded by the applicable Conduits, [Servicer on behalf
of] Borrower requests that the Liquidity Banks for such Conduit’s Group make an
Alternate Base Rate Loan that converts into LIBO Rate Loan with an Interest
Period of      months on the third Business Day after the Borrowing Date).

3. Please disburse the proceeds of the Loans as follows:

(i) Nieuw Amsterdam Group: [Apply $             to payment of principal and
interest of existing Loans due on the Borrowing Date]. [Apply $             to
payment of fees due on the Borrowing Date]. [Wire transfer $             to
account no.              at              Bank, in [city, state], ABA No.    ,
Reference:             ].

(ii) TPF Group: [Apply $             to payment of principal and interest of
existing Loans due on the Borrowing Date]. [Apply $             to payment of
fees due on the Borrowing Date]. [Wire transfer $             to account no.
             at              Bank, in [city, state], ABA No.    , Reference:
            ].

(iii) [Other Group]: [Apply $             to payment of principal and interest
of existing Loans due on the Borrowing Date]. [Apply $             to payment of
fees due on the Borrowing Date]. [Wire transfer $             to account
no.             at              Bank, in [city, state], ABA No.    , Reference:
            ].

IN WITNESS WHEREOF, the [Servicer, on behalf of] Borrower has caused this
Borrowing Notice to be executed and delivered as of this      day of
                    ,             .

 

[ROCK-TENN CONVERTING COMPANY, as Servicer, on behalf of:] ROCK-TENN FINANCIAL,
INC., as Borrower By:  

 

Name:   Title:  

 

Exhibit II-A - 2



--------------------------------------------------------------------------------

EXHIBIT II-B

FORM OF REDUCTION NOTICE

 

 

ROCK-TENN FINANCIAL, INC.

REDUCTION NOTICE

dated                     , 20    

for reduction to occur on                     , 20    

[Applicable Co-Agent]

Attention: [                    ]

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit and Security
Agreement dated as of September 2, 2008 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Rock-Tenn Financial,
Inc. (“Borrower”), Rock-Tenn Converting Company, as initial Servicer, the
Lenders and Co-Agents from time to time party thereto and SunTrust Robinson
Humphrey, Inc., as Administrative Agent for the Lenders and Co-Agents.
Capitalized terms defined in the Credit Agreement are used herein with the same
meanings.

You are hereby irrevocably notified that Borrower wishes to make an Aggregate
Reduction in the amount of $             on                     , 20     (the
“Proposed Reduction Date”).

The Nieuw Amsterdam Group’s Percentage of such Aggregate Reduction will be
$            ; and the TPF Group’s Percentage of such Aggregate Reduction will
be $            .

The undersigned agrees and acknowledges that any payments to Three Pillars
Funding LLC or Nieuw Amsterdam Receivables Corporation must be made by 12:00
p.m. (New York City time). All payments must be made to Three Pillars Funding
LLC by 12:00 p.m. (New York City time) in order to comply with Section B(1)(a)
of the DTC Operational Arrangements and the DTC Notice (B#2078-07) dated
September 11, 2007.

IN WITNESS WHEREOF, the [Servicer, on behalf of] Borrower has caused this
Reduction Notice to be executed and delivered as of the date set forth above.

 

[ROCK-TENN CONVERTING COMPANY, as Servicer, on behalf of:] ROCK-TENN FINANCIAL,
INC., as Borrower By:  

 

Name:   Title:  

 

Exhibit II-B - 1



--------------------------------------------------------------------------------

EXHIBIT III

PLACES OF BUSINESS OF THE LOAN PARTIES; LOCATIONS OF RECORDS;

FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)

ROCK-TENN COMPANY

Place of Business: 504 Thrasher Street, Norcross, GA 30071

Locations of Records: 504 Thrasher Street, Norcross, GA 30071

Federal Employer identification Number: 62-0342590

Legal, Trade and Assumed Names: None

Organizational Identification Number: J518706

ROCK-TENN CONVERTING COMPANY

Place of Business: 504 Thrasher Street, Norcross, GA 30071

Locations of Records: 504 Thrasher Street, Norcross, GA 30071

Federal Employer identification Number: 58-1271825

Legal, Trade and Assumed Names: Alliance, a Rock-Tenn Company, Voxgrafica

Organizational Identification Number: J518594

 

Exhibit III - 1



--------------------------------------------------------------------------------

EXHIBIT IV

FORM OF COMPLIANCE CERTIFICATE

To: SunTrust Robinson Humphrey, Inc., as Administrative Agent

This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Credit and Security Agreement dated as of September 2, 2008 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Rock-Tenn Financial, Inc. (“Borrower”), Rock-Tenn Converting
Company (the “Servicer”), the Lenders and Co-Agents from time to time party
thereto and SunTrust Robinson Humphrey, Inc., as Administrative Agent for the
Lenders and Co-Agents.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                      of Borrower.

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Performance Guarantor and its Subsidiaries during the
accounting period covered by the attached financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Unmatured Amortization Event, as each such term is defined
under the Credit Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth in paragraph 5 below].

4. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Credit Agreement, all of
which data and computations are true, complete and correct.

[5. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:                     ]

 

Exhibit IV - 1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered as of
                    , 20    .

 

By:  

 

Name:   Title:  

 

Exhibit IV - 2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

A. Schedule of Compliance with Section 7.1(a)(iii) of the Credit Agreement.
Unless otherwise defined herein, the terms used in this Compliance Certificate
have the meanings ascribed thereto in the Agreement.

This schedule relates to the month ended:                     

 

Exhibit IV - 3



--------------------------------------------------------------------------------

EXHIBIT V

FORM OF ASSIGNMENT AGREEMENT

THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the      day of                     ,         , by and between
                     (“Assignor”) and                      (“Assignee”).

PRELIMINARY STATEMENTS

A. This Assignment Agreement is being executed and delivered in accordance with
Section 12.1(b) of that certain Second Amended and Restated Credit and Security
Agreement dated as of September 2, 2008 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Rock-Tenn Financial,
Inc., as Borrower, Rock-Tenn Converting Company, as initial Servicer, the
Lenders and Co-Agents from time to time party thereto and SunTrust Robinson
Humphrey, Inc., as Administrative Agent for the Lenders and Co-Agents, and that
applicable Liquidity Agreement. Capitalized terms used and not otherwise defined
herein are used with the meanings set forth or incorporated by reference in the
Credit Agreement.

B. Assignor is a Liquidity Bank party to the Credit Agreement and the Liquidity
Agreement, and Assignee wishes to become a Liquidity Bank thereunder; and

C. Assignor is selling and assigning to Assignee an undivided             % (the
“Transferred Percentage”) interest in all of Assignor’s rights and obligations
under the Transaction Documents and the Liquidity Agreement, including, without
limitation, Assignor’s Commitment, Assignor’s Liquidity Commitment and (if
applicable) Assignor’s Loans as set forth herein.

AGREEMENT

The parties hereto hereby agree as follows:

1. The sale, transfer and assignment effected by this Assignment Agreement shall
become effective (the “Effective Date”) two (2) Business Days (or such other
date selected by the Administrative Agent in its sole discretion) following the
date on which a notice substantially in the form of Schedule II to this
Assignment Agreement (“Effective Notice”) is delivered by the applicable
Co-Agent to the Conduit in the Assignor’s Conduit Group, Assignor and Assignee.
From and after the Effective Date, Assignee shall be a Liquidity Bank party to
the Credit Agreement for all purposes thereof as if Assignee were an original
party thereto and Assignee agrees to be bound by all of the terms and provisions
contained therein.

2. If Assignor has no outstanding principal under the Credit Agreement or its
Liquidity Agreement, on the Effective Date, Assignor shall be deemed to have
hereby transferred and assigned to Assignee, without recourse, representation or
warranty (except as provided in paragraph 6 below), and the Assignee shall be
deemed to have hereby irrevocably taken, received and assumed from Assignor, the
Transferred Percentage of Assignor’s Commitment and

 

Exhibit V - 1



--------------------------------------------------------------------------------

Liquidity Commitment and all rights and obligations associated therewith under
the terms of the Credit Agreement and its Liquidity Agreement, including,
without limitation, the Transferred Percentage of Assignor’s future funding
obligations under the Credit Agreement and its Liquidity Agreement.

3. If Assignor has any outstanding principal under the Credit Agreement and its
Liquidity Agreement, at or before 12:00 noon, local time of Assignor, on the
Effective Date Assignee shall pay to Assignor, in immediately available funds,
an amount equal to the sum of (i) the Transferred Percentage of the outstanding
principal of Assignor’s Loans and, without duplication, Assignor’s Percentage
Interests (as defined in the Liquidity Agreement) (such amount, being
hereinafter referred to as the “Assignee’s Principal”); (ii) all accrued but
unpaid (whether or not then due) Interest attributable to Assignee’s Principal;
and (iii) accruing but unpaid fees and other costs and expenses payable in
respect of Assignee’s Principal for the period commencing upon each date such
unpaid amounts commence accruing, to and including the Effective Date (the
“Assignee’s Acquisition Cost”); whereupon, Assignor shall be deemed to have
sold, transferred and assigned to Assignee, without recourse, representation or
warranty (except as provided in paragraph 6 below), and Assignee shall be deemed
to have hereby irrevocably taken, received and assumed from Assignor, the
Transferred Percentage of Assignor’s Commitment, Liquidity Commitment, Loans (if
applicable) and Percentage Interests (if applicable) and all related rights and
obligations under the Transaction Documents and its Liquidity Agreement,
including, without limitation, the Transferred Percentage of Assignor’s future
funding obligations under the Credit Agreement and its Liquidity Agreement.

4. Concurrently with the execution and delivery hereof, Assignor will provide to
Assignee copies of all documents requested by Assignee which were delivered to
Assignor pursuant to the Credit Agreement or its Liquidity Agreement.

5. Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Assignment Agreement.

6. By executing and delivering this Assignment Agreement, Assignor and Assignee
confirm to and agree with each other, the Agents and the Liquidity Banks as
follows: (a) other than the representation and warranty that it has not created
any Adverse Claim upon any interest being transferred hereunder, Assignor makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made by any other Person in or in
connection with any of the Transaction Documents or its Liquidity Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of Assignee, the Credit Agreement, its Liquidity Agreement or any other
instrument or document furnished pursuant thereto or the perfection, priority,
condition, value or sufficiency of any Collateral; (b) Assignor makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower, any Obligor, any Affiliate of Borrower or the
performance or observance by Borrower, any Obligor, any Affiliate of Borrower of
any of their respective obligations under the Transaction Documents or any other
instrument or document furnished pursuant thereto or in connection therewith;
(c) Assignee confirms that it has received a copy of each of the Transaction
Documents and the Liquidity Agreement, and other documents and

 

Exhibit V - 2



--------------------------------------------------------------------------------

information as it has requested and deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement; (d) Assignee
will, independently and without reliance upon the Agents, Conduits, Borrower or
any other Liquidity Bank or Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Transaction Documents and the
Liquidity Agreement; (e) Assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Transaction Documents and the Liquidity Agreement as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (f) Assignee agrees that it will perform in
accordance with their terms all of the obligations which, by the terms of its
Liquidity Agreement, the Credit Agreement and the other Transaction Documents,
are required to be performed by it as a Liquidity Bank or, when applicable, as a
Lender.

7. Each party hereto represents and warrants to and agrees with the
Administrative Agent that it is aware of and will comply with the provisions of
the Credit Agreement, including, without limitation, Sections 14.5 and 14.6
thereof.

8. Schedule I hereto sets forth the revised Commitment and Liquidity Commitment
of Assignor and the Commitment and Liquidity Commitment of Assignee, as well as
administrative information with respect to Assignee.

9. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF GEORGIA.

10. Assignee hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all senior indebtedness for
borrowed money of the Conduit in the Assignor’s Conduit Group, it will not
institute against, or join any other Person in instituting against, such Conduit
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

 

[ASSIGNOR] By:  

 

Title:   [ASSIGNEE] By:  

 

Title:  

 

Exhibit V - 3



--------------------------------------------------------------------------------

SCHEDULE I TO ASSIGNMENT AGREEMENT

LIST OF LENDING OFFICES, ADDRESSES

FOR NOTICES AND COMMITMENT AMOUNTS

Date:             ,             

Transferred Percentage:             %

 

    

A-1

   A-2    B-1    B-2    C-1    C-2

Assignor

  

Commitment
(prior to

giving effect

to the

Assignment
Agreement)

   Commitment
(after giving
effect to the
Assignment
Agreement)    Outstanding
principal
(if any)    Ratable Share
of
Outstanding
principal    Liquidity
Commitment
(prior to
giving effect
to the
Assignment
Agreement)    Liquidity
Commitment
(after giving
effect to the
Assignment
Agreement)                  

 

    

A-1

   A-2    B-1    B-2    C-1    C-2

Assignee

  

Commitment
(prior to

giving effect

to the

Assignment
Agreement)

   Commitment
(after giving
effect to the
Assignment
Agreement)    Outstanding
principal
(if any)    Ratable Share
of
Outstanding
principal    Liquidity
Commitment
(prior to
giving effect
to the
Assignment
Agreement)    Liquidity
Commitment
(after giving
effect to the
Assignment
Agreement)                  

Address for Notices

                                         

                                         

Attention:

Phone:

Fax:

 

Exhibit V - 4



--------------------------------------------------------------------------------

SCHEDULE II TO ASSIGNMENT AGREEMENT

EFFECTIVE NOTICE

 

TO:                                                    ,    Assignor     
                                                         
                                                         
                                                        TO:  
                                                 ,    Assignee     
                                                         
                                                         
                                                       

The undersigned, as Administrative Agent under the Second Amended and Restated
Credit and Security Agreement dated as of September 2, 2008 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Rock-Tenn Financial, Inc. (“Borrower”), Rock-Tenn Converting Company, as
initial Servicer, the Lenders and Co-Agents from time to time party thereto and
SunTrust Robinson Humphrey, Inc., as Administrative Agent for the Lenders and
Co-Agents, hereby acknowledges receipt of executed counterparts of a completed
Assignment Agreement dated as of                     , 20     between
                    , as Assignor, and                     , as Assignee. Terms
defined in such Assignment Agreement are used herein as therein defined.

1. Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be                     ,         .

2. Each of the undersigned hereby consents to the Assignment Agreement as
required by Section 12.1(b) of the Credit Agreement.

[3. Pursuant to such Assignment Agreement, the Assignee is required to pay
$             to Assignor at or before 12:00 noon (local time of Assignor) on
the Effective Date in immediately available funds.]

 

Very truly yours,

SUNTRUST ROBINSON HUMPHREY, INC., as

Administrative Agent

By:  

 

Title:  

 

 

Exhibit V - 5



--------------------------------------------------------------------------------

[INSERT APPLICABLE CONDUIT’S NAME] By:  

 

Name:   Title:  

 

Exhibit V - 6



--------------------------------------------------------------------------------

EXHIBIT VI

FORM OF MONTHLY REPORT

See attached.

 

Exhibit VI - 1



--------------------------------------------------------------------------------

EXHIBIT VII

FORM OF PERFORMANCE UNDERTAKING

THIS AMENDED AND RESTATED PERFORMANCE UNDERTAKING (this “Undertaking”), dated as
of September 2, 2008, is executed by Rock-Tenn Company, a Georgia corporation
(the “Performance Guarantor” or “Parent”), in favor of Rock-Tenn Financial,
Inc., a Georgia corporation (together with its successors and assigns,
“Recipient”).

RECITALS

1. Rock-Tenn Company of Texas, a Georgia corporation, Rock-Tenn Converting
Company, a Georgia corporation, Rock-Tenn Mill Company, LLC, a Georgia limited
liability company, Rock-Tenn Packaging and Paperboard, LLC, a Georgia limited
liability company, PCPC, Inc., a California corporation, Waldorf Corporation, a
Delaware corporation, Schiffenhaus Packaging Corp., a New Jersey corporation,
and Southern Container Corp., a Delaware corporation (collectively, the
“Originators”), Parent and Recipient have entered into a Second Amended and
Restated Receivables Sale Agreement, dated as of September 2, 2008 (as amended,
restated or otherwise modified from time to time, the “Sale Agreement”),
pursuant to which Originators, subject to the terms and conditions contained
therein, are dividending all of their respective right, title and interest in
certain of their accounts receivable to Parent, which Parent is then
contributing to Recipient, and each of the Originators is selling all of their
respective right, title and interest in and to their remaining accounts
receivable to Recipient.

2. Performance Guarantor owns one hundred percent (100%) of the capital stock of
each of the Originators and Recipient, and each of the Originators and
Performance Guarantor is expected to receive substantial direct and indirect
benefits from their sale or contribution of receivables to Recipient pursuant to
the Sale Agreement (which benefits are hereby acknowledged).

3. As an inducement for Recipient to acquire Originators’ accounts receivable
pursuant to the Sale Agreement and to make certain demand loans from time to
time to Originators, Performance Guarantor has agreed to guaranty the due and
punctual performance (a) by Originators of their obligations under the Sale
Agreement, (b) by each Originator, of its obligations in respect of any demand
loan made by Recipient to such Originator, and (c) by each Originator of its
Servicing Related Obligations (as hereinafter defined).

4. Performance Guarantor wishes to guaranty the due and punctual performance by
Originators of the obligations described in clause 3 above as provided herein
and wishes to amend and restate the existing Performance Undertaking, dated as
of October 26, 2005, by Performance Guarantor in favor of Recipient.

 

Exhibit VII - 1



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, Performance Guarantor hereby agrees as follows:

Section 1. Definitions. Capitalized terms used herein and not defined herein
shall the respective meanings assigned thereto in the Sale Agreement or the
Credit and Security Agreement (as hereinafter defined). In addition:

“Agreements” means the Sale Agreement and the Credit and Security Agreement.

“Credit and Security Agreement” means that certain Second Amended and Restated
Credit and Security Agreement, dated as of September 2, 2008 by and among
Recipient, as Borrower, Rock-Tenn Converting Company, as Servicer, the Lenders
and Co-Agents from time to time party thereto and SunTrust Robinson Humphrey,
Inc., as Administrative Agent for the Lenders and Co-Agents, as amended,
restated or otherwise modified from time to time in accordance with the terms
thereof.

“Guaranteed Obligations” means, collectively:

(a) all covenants, agreements, terms, conditions and indemnities to be performed
and observed by any Originator under and pursuant to the Sale Agreement and each
other document executed and delivered by any Originator pursuant to the Sale
Agreement, including, without limitation, the due and punctual payment of all
sums which are or may become due and owing by any Originator under the Sale
Agreement, whether for fees, expenses (including reasonable counsel fees),
indemnified amounts or otherwise, whether upon any termination or for any other
reason;

(b) all obligations of any Originator to repay, upon demand, all principal of
and interest on any demand loan or demand advance made by Recipient to such
Originator on any date after the date hereof, by each Originator, as borrower,
and Recipient, as lender); and

(c) all Servicing Related Obligations.

“Servicing Related Obligations” means, collectively, all obligations of
Rock-Tenn Converting Company as Servicer under the Credit and Security Agreement
or which arise pursuant to Sections 8.2, 8.3 or 14.4(a) of the Credit and
Security Agreement as a result of its termination as Servicer.

Section 2. Guaranty of Performance of Guaranteed Obligations. Performance
Guarantor hereby guarantees to Recipient, the full and punctual payment and
performance by each Originator of its respective Guaranteed Obligations. This
Undertaking is an absolute, unconditional and continuing guaranty of the full
and punctual performance of all Guaranteed Obligations of each Originator under
the Agreements and each other document executed and delivered by any Originator
pursuant to the Agreements and is in no way conditioned upon any requirement
that Recipient first attempt to collect any amounts owing by any Originator to
Recipient, the Agents or the Lenders from any other Person or resort to any
collateral security, any balance of any deposit account or credit on the books
of Recipient, the Agents or any Lender in favor of any Originator or any other
Person or other means of obtaining payment. Should any Originator default in the
payment or performance of any of its Guaranteed Obligations, Recipient (or its
assigns) may cause the immediate performance by Performance Guarantor of the
Guaranteed Obligations and cause any payment Guaranteed Obligations to become
forthwith due and payable to Recipient (or its assigns), without demand or
notice of any nature (other than as

 

Exhibit VII - 2



--------------------------------------------------------------------------------

expressly provided herein), all of which are hereby expressly waived by
Performance Guarantor. Notwithstanding the foregoing, this Undertaking is not a
guarantee of the collection of any of the Receivables and Performance Guarantor
shall not be responsible for any Guaranteed Obligations to the extent the
failure to perform such Guaranteed Obligations by any Originator results from
Receivables being uncollectible on account of the insolvency, bankruptcy or lack
of creditworthiness of the related Obligor; provided that nothing herein shall
relieve any Originator from performing in full its Guaranteed Obligations under
the Agreements or Performance Guarantor of its undertaking hereunder with
respect to the full performance of such duties.

Section 3. Performance Guarantor’s Further Agreements to Pay. Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to Recipient (and its assigns), forthwith upon demand in funds
immediately available to Recipient, all reasonable costs and expenses (including
court costs and reasonable legal expenses) incurred or expended by Recipient in
connection with the Guaranteed Obligations, this Undertaking and the enforcement
thereof, together with interest on amounts recoverable under this Undertaking
from the time when such amounts become due until payment, at a rate of interest
(computed for the actual number of days elapsed based on a 360 day year) equal
to the Prime Rate plus 2% per annum, such rate of interest changing when and as
the Prime Rate changes.

Section 4. Waivers by Performance Guarantor. Performance Guarantor waives notice
of acceptance of this Undertaking, notice of any action taken or omitted by
Recipient (or its assigns) in reliance on this Undertaking, and any requirement
that Recipient (or its assigns) be diligent or prompt in making demands under
this Undertaking, giving notice of any Termination Event, Amortization Event,
other default or omission by any Originator or asserting any other rights of
Recipient under this Undertaking. Performance Guarantor warrants that it has
adequate means to obtain from each Originator, on a continuing basis,
information concerning the financial condition of such Originator, and that it
is not relying on Recipient to provide such information, now or in the future.
Performance Guarantor also irrevocably waives all defenses (i) that at any time
may be available in respect of the Obligations by virtue of any statute of
limitations, valuation, stay, moratorium law or other similar law now or
hereafter in effect or (ii) that arise under the law of suretyship, including
impairment of collateral. Recipient (and its assigns) shall be at liberty,
without giving notice to or obtaining the assent of Performance Guarantor and
without relieving Performance Guarantor of any liability under this Undertaking,
to deal with each Originator and with each other party who now is or after the
date hereof becomes liable in any manner for any of the Guaranteed Obligations,
in such manner as Recipient in its sole discretion deems fit, and to this end
Performance Guarantor agrees that the validity and enforceability of this
Undertaking, including without limitation, the provisions of Section 7 hereof,
shall not be impaired or affected by any of the following: (a) any extension,
modification or renewal of, or indulgence with respect to, or substitutions for,
the Guaranteed Obligations or any part thereof or any agreement relating thereto
at any time; (b) any failure or omission to enforce any right, power or remedy
with respect to the Guaranteed Obligations or any part thereof or any agreement
relating thereto, or any collateral securing the Guaranteed Obligations or any
part thereof; (c) any waiver of any right, power or remedy or of any Termination
Event, Amortization Event, or default with respect to the Guaranteed Obligations
or any part thereof or any agreement relating thereto; (d) any release,
surrender, compromise, settlement, waiver, subordination or modification, with
or without consideration, of any other obligation of any person or entity with
respect to the Guaranteed Obligations or any part thereof;

 

Exhibit VII - 3



--------------------------------------------------------------------------------

(e) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to the Guaranteed Obligations or any part thereof;
(f) the application of payments received from any source to the payment of any
payment Obligations of any Originator or any part thereof or amounts which are
not covered by this Undertaking even though Recipient (or its assigns) might
lawfully have elected to apply such payments to any part or all of the payment
Obligations of such Originator or to amounts which are not covered by this
Undertaking; (g) the existence of any claim, setoff or other rights which
Performance Guarantor may have at any time against any Originator in connection
herewith or any unrelated transaction; (h) any assignment or transfer of the
Guaranteed Obligations or any part thereof; or (i) any failure on the part of
any Originator to perform or comply with any term of the Agreements or any other
document executed in connection therewith or delivered thereunder, all whether
or not Performance Guarantor shall have had notice or knowledge of any act or
omission referred to in the foregoing clauses (a) through (i) of this Section 4.

Section 5. Unenforceability of Guaranteed Obligations Against Originators.
Notwithstanding (a) any change of ownership of any Originator or the insolvency,
bankruptcy or any other change in the legal status of any Originator; (b) the
change in or the imposition of any law, decree, regulation or other governmental
act which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Guaranteed Obligations; (c) the
failure of any Originator or Performance Guarantor to maintain in full force,
validity or effect or to obtain or renew when required all governmental and
other approvals, licenses or consents required in connection with the Guaranteed
Obligations or this Undertaking, or to take any other action required in
connection with the performance of all obligations pursuant to the Guaranteed
Obligations or this Undertaking; or (d) if any of the moneys included in the
Guaranteed Obligations have become irrecoverable from any Originator for any
other reason other than final payment in full of the payment Obligations in
accordance with their terms, this Undertaking shall nevertheless be binding on
Performance Guarantor. This Undertaking shall be in addition to any other
guaranty or other security for the Guaranteed Obligations, and it shall not be
rendered unenforceable by the invalidity of any such other guaranty or security.
In the event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Originator or for any other reason with respect to any Originator, all such
amounts then due and owing with respect to the Guaranteed Obligations under the
terms of the Agreements, or any other agreement evidencing, securing or
otherwise executed in connection with the Guaranteed Obligations, shall be
immediately due and payable by Performance Guarantor.

Section 6. Representations and Warranties. Performance Guarantor hereby
represents and warrants to Recipient that:

(a) Existence and Standing. Performance Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation. Performance Guarantor is duly qualified to do business and is in
good standing as a foreign corporation, and has and holds all corporate power
and all governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction in which its business is conducted
except where the failure to so qualify or so hold would not reasonably be
expected to have a Material Adverse Effect.

 

Exhibit VII - 4



--------------------------------------------------------------------------------

(b) Authorization, Execution and Delivery; Binding Effect. The execution and
delivery by Performance Guarantor of this Undertaking, and the performance of
its obligations hereunder, are within its corporate powers and authority and
have been duly authorized by all necessary corporate action on its part. This
Undertaking has been duly executed and delivered by Performance Guarantor. This
Undertaking constitutes the legal, valid and binding obligation of Performance
Guarantor enforceable against Performance Guarantor in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(c) No Conflict; Government Consent. The execution and delivery by Performance
Guarantor of this Undertaking, and the performance of its obligations hereunder
do not contravene or violate (i) its certificate or articles of incorporation or
by-laws, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of Performance Guarantor or its Subsidiaries (except as created
hereunder) except, in any case, where such contravention or violation would not
reasonably be expected to have a Material Adverse Effect.

(d) Financial Statements. The consolidated financial statements of Performance
Guarantor and its consolidated Subsidiaries dated as of September 30, 2007
heretofore delivered to Recipient have been prepared in accordance with
generally accepted accounting principles consistently applied and fairly present
in all material respects the consolidated financial condition and results of
operations of Performance Guarantor and its consolidated Subsidiaries as of such
dates and for the periods ended on such dates. Since the later of
(i) September 30, 2007 and (ii) the last time this representation was made or
deemed made, no event has occurred which would reasonably be expected to have a
Material Adverse Effect.

(e) Taxes. Performance Guarantor has filed all United States federal tax returns
and all other tax returns which are required to be filed and have paid all taxes
due pursuant to said returns or pursuant to any assessment received by
Performance Guarantor or any of its Subsidiaries, except such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided. No federal or state tax liens have been filed and no claims are being
asserted with respect to any such taxes. The charges, accruals and reserves on
the books of Performance Guarantor in respect of any taxes or other governmental
charges are adequate.

(f) Litigation and Contingent Obligations. Except as disclosed in the filings
made by Performance Guarantor with the Securities and Exchange Commission, there
are no actions, suits or proceedings pending or, to the best of Performance
Guarantor’s knowledge threatened against or affecting Performance Guarantor or
any of its properties, in or before any court, arbitrator or other body, that
could reasonably be expected to have a material adverse effect on (i) the
business, properties, condition (financial or otherwise) or results of
operations of Performance Guarantor and its Subsidiaries taken as a whole,
(ii) the ability of Performance

 

Exhibit VII - 5



--------------------------------------------------------------------------------

Guarantor to perform its obligations under this Undertaking, or (iii) the
validity or enforceability of any of this Undertaking or the rights or remedies
of Recipient hereunder. Performance Guarantor does not have any material
Contingent Obligations not provided for or disclosed in the financial statements
referred to in Section 6(d).

Section 7. Subrogation; Subordination. Notwithstanding anything to the contrary
contained herein, until the Guaranteed Obligations are paid in full Performance
Guarantor: (a) will not enforce or otherwise exercise any right of subrogation
to any of the rights of Recipient, the Agents or any Lender against any
Originator, (b) hereby waives all rights of subrogation (whether contractual,
under Section 509 of the United States Bankruptcy Code, at law or in equity or
otherwise) to the claims of Recipient, the Agents and the Lenders against any
Originator and all contractual, statutory or legal or equitable rights of
contribution, reimbursement, indemnification and similar rights and “claims” (as
that term is defined in the United States Bankruptcy Code) which Performance
Guarantor might now have or hereafter acquire against any Originator that arise
from the existence or performance of Performance Guarantor’s obligations
hereunder, (c) will not claim any setoff, recoupment or counterclaim against any
Originator in respect of any liability of Performance Guarantor to such
Originator and (d) waives any benefit of and any right to participate in any
collateral security which may be held by Recipient, the Agents or the Lenders.
The payment of any amounts due with respect to any indebtedness of any
Originator now or hereafter owed to Performance Guarantor is hereby subordinated
to the prior payment in full of all of the Guaranteed Obligations. Performance
Guarantor agrees that, after the occurrence of any default in the payment or
performance of any of the Guaranteed Obligations, Performance Guarantor will not
demand, sue for or otherwise attempt to collect any such indebtedness of any
Originator to Performance Guarantor until all of the Guaranteed Obligations
shall have been paid and performed in full. If, notwithstanding the foregoing
sentence, Performance Guarantor shall collect, enforce or receive any amounts in
respect of such indebtedness while any Obligations are still unperformed or
outstanding, such amounts shall be collected, enforced and received by
Performance Guarantor as trustee for Recipient (and its assigns) and be paid
over to Recipient (or its assigns) on account of the Guaranteed Obligations
without affecting in any manner the liability of Performance Guarantor under the
other provisions of this Undertaking. The provisions of this Section 7 shall be
supplemental to and not in derogation of any rights and remedies of Recipient
under any separate subordination agreement which Recipient may at any time and
from time to time enter into with Performance Guarantor.

Section 8. Termination of Performance Undertaking. Performance Guarantor’s
obligations hereunder shall continue in full force and effect until all
Obligations are finally paid and satisfied in full and the Credit and Security
Agreement is terminated, provided that this Undertaking shall continue to be
effective or shall be reinstated, as the case may be, if at any time payment or
other satisfaction of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of any Originator or otherwise, as though such payment had not
been made or other satisfaction occurred, whether or not Recipient (or its
assigns) is in possession of this Undertaking. No invalidity, irregularity or
unenforceability by reason of the Bankruptcy Code or any insolvency or other
similar law, or any law or order of any government or agency thereof purporting
to reduce, amend or otherwise affect the Guaranteed Obligations shall impair,
affect, be a defense to or claim against the obligations of Performance
Guarantor under this Undertaking.

 

Exhibit VII - 6



--------------------------------------------------------------------------------

Section 9. Effect of Bankruptcy. This Performance Undertaking shall survive the
insolvency of any Originator and the commencement of any case or proceeding by
or against any Originator under the Bankruptcy Code or other federal, state or
other applicable bankruptcy, insolvency or reorganization statutes. No automatic
stay under the Bankruptcy Code with respect to any Originator or other federal,
state or other applicable bankruptcy, insolvency or reorganization statutes to
which any Originator is subject shall postpone the obligations of Performance
Guarantor under this Undertaking.

Section 10. Setoff. Regardless of the other means of obtaining payment of any of
the Guaranteed Obligations, Recipient (and its assigns) is hereby authorized at
any time and from time to time, without notice to Performance Guarantor (any
such notice being expressly waived by Performance Guarantor) and to the fullest
extent permitted by law, to set off and apply any deposits and other sums
against the obligations of Performance Guarantor under this Undertaking, whether
or not Recipient (or any such assign) shall have made any demand under this
Undertaking and although such Obligations may be contingent or unmatured.

Section 11. Taxes. All payments to be made by Performance Guarantor hereunder
shall be made free and clear of any deduction or withholding. If Performance
Guarantor is required by law to make any deduction or withholding on account of
tax or otherwise from any such payment, the sum due from it in respect of such
payment shall be increased to the extent necessary to ensure that, after the
making of such deduction or withholding, Recipient receive a net sum equal to
the sum which they would have received had no deduction or withholding been
made.

Section 12. Further Assurances. Performance Guarantor agrees that it will from
time to time, at the request of Recipient (or its assigns), provide information
relating to the business and affairs of Performance Guarantor as Recipient may
reasonably request. Performance Guarantor also agrees to do all such things and
execute all such documents as Recipient (or its assigns) may reasonably consider
necessary or desirable to give full effect to this Undertaking and to perfect
and preserve the rights and powers of Recipient hereunder.

Section 13. Successors and Assigns. This Performance Undertaking shall be
binding upon Performance Guarantor, its successors and permitted assigns, and
shall inure to the benefit of and be enforceable by Recipient and its successors
and assigns. Performance Guarantor may not assign or transfer any of its
obligations hereunder without the prior written consent of each of Recipient and
each Agent. Without limiting the generality of the foregoing sentence, Recipient
may assign or otherwise transfer the Agreements, any other documents executed in
connection therewith or delivered thereunder or any other agreement or note held
by them evidencing, securing or otherwise executed in connection with the
Guaranteed Obligations, or sell participations in any interest therein, to any
other entity or other person, and such other entity or other person shall
thereupon become vested, to the extent set forth in the agreement evidencing
such assignment, transfer or participation, with all the rights in respect
thereof granted to the Recipient herein.

Section 14. Amendments and Waivers. No amendment or waiver of any provision of
this Undertaking nor consent to any departure by Performance Guarantor therefrom
shall be effective unless the same shall be in writing and signed by Recipient,
the Agents and

 

Exhibit VII - 7



--------------------------------------------------------------------------------

Performance Guarantor. No failure on the part of Recipient to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right.

Section 15. Notices. All notices and other communications provided for hereunder
shall be made in writing and shall be addressed as follows: if to Performance
Guarantor, at the address set forth beneath its signature hereto, and if to
Recipient, at the addresses set forth beneath its signature hereto, or at such
other addresses as each of Performance Guarantor or any Recipient may designate
in writing to the other. Each such notice or other communication shall be
effective (1) if given by telecopy, upon the receipt thereof, (2) if given by
mail, three (3) Business Days after the time such communication is deposited in
the mail with first class postage prepaid or (3) if given by any other means,
when received at the address specified in this Section 15.

Section 16. GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF GEORGIA.

Section 17. CONSENT TO JURISDICTION. EACH OF PROVIDER AND RECIPIENT HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR GEORGIA STATE COURT SITTING IN THE FULTON COUNTY, GEORGIA, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS UNDERTAKING, THE
AGREEMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION THEREWITH OR DELIVERED
THEREUNDER AND EACH OF THE PERFORMANCE GUARANTOR AND RECIPIENT HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.

Section 18. Bankruptcy Petition. Performance Guarantor hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding senior Debt of Recipient, it will not institute against,
or join any other Person in instituting against, Recipient any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

Section 19. Miscellaneous. This Undertaking constitutes the entire agreement of
Performance Guarantor with respect to the matters set forth herein. The rights
and remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Undertaking shall be in
addition to any other guaranty of or collateral security for any of the
Guaranteed Obligations. The provisions of this Undertaking are severable, and in
any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of Performance Guarantor hereunder
would otherwise be held or

 

Exhibit VII - 8



--------------------------------------------------------------------------------

determined to be avoidable, invalid or unenforceable on account of the amount of
Performance Guarantor’s liability under this Undertaking, then, notwithstanding
any other provision of this Undertaking to the contrary, the amount of such
liability shall, without any further action by Performance Guarantor or
Recipient, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding. Any provisions
of this Undertaking which are prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Unless otherwise specified, references herein to “Section” shall mean a
reference to sections of this Undertaking.

IN WITNESS WHEREOF, Performance Guarantor has caused this Undertaking to be
executed and delivered as of the date first above written.

 

ROCK-TENN COMPANY By:  

 

Name:  

 

Title:  

 

Address for Notices: Address:   504 Thrasher Street   Norcross, Georgia 30071  
Attn: John D. Stakel Phone:   (678) 291-7901 Fax:   (770) 246-4642

 

Exhibit VII - 9



--------------------------------------------------------------------------------

SCHEDULE A

COMMITMENTS OF LIQUIDITY BANKS

 

NIEUW AMSTERDAM LIQUIDITY BANKS

   COMMITMENT

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., New York Branch

   $ 87,500,000

TPF LIQUIDITY BANKS

   COMMITMENT

SunTrust Bank

   $ 87,500,000

 



--------------------------------------------------------------------------------

SCHEDULE B

DOCUMENTS TO BE DELIVERED TO THE AGENT

ON OR PRIOR TO THE INITIAL PURCHASE

1. Executed copies of the Credit and Security Agreement, duly executed by the
parties thereto.

2. Copy of the Resolutions of the Board of Directors of each Loan Party and
Performance Guarantor certified by its Secretary authorizing such Person’s
execution, delivery and performance of this Agreement and the other documents to
be delivered by it hereunder.

3. Articles or Certificate of Incorporation of each Loan Party and Performance
Guarantor certified by the Secretary of State of its jurisdiction of
incorporation on or within thirty (30) days prior to the initial Advance or as
delivered in connection with the Parent Credit Agreement.

4. Good Standing Certificate for each Loan Party and Performance Guarantor
issued by the Secretaries of State of its state of incorporation and each
jurisdiction where it has material operations, each of which is listed below:

 

a.    Borrower:    Delaware b.    Servicer:    Georgia c.   
Performance Guarantor:    Georgia

5. A certificate of the Secretary of each Loan Party and Performance Guarantor
certifying (i) the names and signatures of the officers authorized on its behalf
to execute this Agreement and any other documents to be delivered by it
hereunder and (ii) a copy of such Person’s By-Laws.

6. Pre-filing state and federal tax lien, judgment lien and UCC lien searches
against the Loan Parties, as determined by the Administrative Agent to be
reasonably necessary or appropriate, from the following jurisdictions:

 

a.    Borrower:    Delaware b.    Originators:    Delaware, Georgia, California
(as applicable)

7. Duly completely financing statements (initial or amending, as applicable), in
form suitable for filing under the UCC, in all jurisdictions as may be necessary
or, in the opinion of the Administrative Agent, desirable, under the UCC of all
appropriate jurisdictions in order to perfect (and, as applicable, continue the
perfection of) the security interests contemplated by this Agreement.

 

Schedule B - 1



--------------------------------------------------------------------------------

8. Duly completed UCC termination statements, in form suitable for filing under
the UCC, in all jurisdictions, if any, necessary to release all security
interests and other rights of any Person in the Receivables, Contracts or
Related Security previously granted by Borrower or any Originator.

9. Executed copies of Collection Account Agreements for each Lock-Box and
Collection Account.

10. A favorable opinion of legal counsel for the Loan Parties and Performance
Guarantor reasonably acceptable to the Administrative Agent which addresses the
following matters and such other matters as the Administrative Agent may
reasonably request:

(a) Each of the Loan Parties and Performance Guarantor is a corporation duly
organized, validly existing, and in good standing under the laws of the state of
its organization.

(b) Each of the Loan Parties and Performance Guarantor has all requisite
authority to conduct its business in each jurisdiction where failure to be so
qualified would have a material adverse effect on such entity’s business.

(c) The execution and delivery by each of the Loan Parties and Performance
Guarantor of the Transaction Document to which it is a party and its performance
of its obligations thereunder have been duly authorized by all necessary
organizational action and proceedings on the part of such entity and will not:

(i) require any action by or in respect of, or filing with, any governmental
body, agency or official (other than the filing of UCC financing statements);

(ii) contravene, or constitute a default under, any provision of applicable law
or regulation or of its articles or certificate of incorporation or bylaws or of
any agreement, judgment, injunction, order, decree or other instrument binding
upon such entity; or

(iii) result in the creation or imposition of any Adverse Claim on assets of
such entity or any of its Subsidiaries (except as contemplated by the
Transaction Documents).

(d) Each of the Transaction Documents to which each of the Loan Parties and
Performance Guarantor is a party has been duly executed and delivered by such
entity and constitutes the legally valid, and binding obligation of such entity
enforceable in accordance with its terms, except to the extent the enforcement
thereof may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and subject also to the availability
of equitable remedies if equitable remedies are sought.

(e) The provisions of the Credit and Security Agreement are effective to create
valid security interests in favor of the Administrative Agent, for the benefit
of the Secured Parties, in all of Borrower’s right, title and interest in and to
the Receivables and Related Security described therein which constitute
“accounts” or “general intangibles” (each as defined in the UCC) (collectively,
the “Opinion Collateral”), as security for the payment of the Obligations.

 

Schedule B - 2



--------------------------------------------------------------------------------

(f) Each of the UCC-1 Financing Statements naming Borrower as debtor, and Agent,
as secured party, to be filed in the [describe filing offices], is in
appropriate form for filing therein. Upon filing of such UCC-1 Financing
Statements in such filing offices and payment of the required filing fees, the
security interest in favor of the Administrative Agent, for the benefit of the
Secured Parties, in the Opinion Collateral will be perfected.

(g) Based solely on our review of the [describe UCC Search Reports], and
assuming (i) the filing of the Financing Statements and payment of the required
filing fees in accordance with paragraph (f) and (ii) the absence of any
intervening filings between the date and time of the Search Reports and the date
and time of the filing of the Financing Statements, the security interest of the
Administrative Agent in the Opinion Collateral is prior to any security interest
granted in the Opinion Collateral by Borrower, the priority of which is
determined solely by the filing of a financing statement in the [describe filing
offices].

(h) Neither of the Loan Parties is an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

 

  11. A Compliance Certificate.

 

  12. The Fee Letter.

 

  13. A Monthly Report as at July 31, 2008.

14. Executed copies of (i) all consents from and authorizations by any Persons
and (ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with this Agreement.

15. If applicable, a direction letter executed by each of the Loan Parties
authorizing the Agents, and directing warehousemen to allow the Agents to
inspect and make copies from such Loan Party’s books and records maintained at
off-site data processing or storage facilities.

16. The Liquidity Agreements, duly executed by each of the parties thereto.

17. Resolutions of Rock-Tenn Company’s board of directors certified by its
Secretary ratifying the Performance Undertaking and the other Transaction
Documents to which it is a party.

 

Schedule B - 3